Case:20-01947-jwb Doc #:447-2 Filed: 03/16/2021 Page1of15

EXHIBIT B

July 2020 Invoice
Case:20-01947-jwbo Doc #:447-2

Rock Creek Advisors LLC

555 Fifth Avenue, 14th Floor
New York, NY 10017 US
jgansman@rockcreekFA.com

Filed: 03/16/2021 Page 2 of 15

hfe yy Ss

ROCK CREEK

  

 

rockcreekfa.com

BILL TO SHIP TO INVOICE # 1148

Barfly Ventures, LLC Barfly Ventures, LLC DATE 08/17/2020

35 Oakes St SW Ste 400 35 Oakes St SW Ste 400 DUE DATE 08/17/2020

Grand Rapids, MI 49503 Grand Rapids, MI 49503 TERMS Due on receipt
United States United States

ACTIVITY DESCRIPTION QTY RATE AMOUNT
Financial Jim Gansman 28.30 575.00 16,272.50
Advisory

Services

Financial Paul Neitzel 119.40 525.00 62,685.00
Advisory

Services

Financial Chris Peirce 135.10 375.00 50,662.50
Advisory

Services

Financial Brian Ayers 42.10 475.00 19,997.50
Advisory

Services

Financial Lindsey Neitzel 20 300.00 6,000.00
Advisory

Services

Financial Heidi Lipton 5.60 375.00 2,100.00
Advisory

Services

BALANCE DUE

$157,717.50
Case:20-01947-jwb Doc #:447-2 Filed: 03/16/2021 Page 3of15

Barfly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-01947-jwb

 

 

 

 

Project Category Summary
Hours Amount

Attendance at Court Hearings and Review of Pleadings 4.5 S 2,322.50
Bankruptcy Reporting 82.2 S$ 33,660.00
Business Analysis 48.8 S$ 22,935.00
Business Operations 10.9 S 5,782.50
Creditors/Creditor Committee Communication 22.3 S 10,667.50
Fee Application 27.3. S$ 8,907.50
Landlord Negotiations 17.5  $ 9,202.50
Meetings - Other 44.5 $§ 20,482.50
Meetings - with Counsel 9.0 $ 4,090.00
Meetings - with Debtor 37.2. S$ 17,765.00
Sale Process 46.3 $ 21,902.50

Total 350.5 $ 157,717.50
Blended Hourly Rate $ 449.98

 
Case:20-01947-jwb Doc #:447-2 Filed: 03/16/2021 Page 4of15

BarFly Ventures, LLC

Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project Category by Person Hours Rate Amount
Attendance at Court Hearings and Review of Pleadings

Brian Ayers 1.5 $475.00 §$ 712.50
Jim Gansman 0.7 $575.00 §$ 402.50
Paul Neitzel 2.3 $525.00 $ 1,207.50
Chris Peirce 0.0 $375.00 $ -
Sub-Total 4.5 $516.11 $ 2,322.50
Bankruptcy Reporting

Brian Ayers 7.7 $475.00 $ 3,657.50
Jim Gansman 0.2 $575.00 §$ 115.00
Paul Neitzel 13.5 $525.00 $ 7,087.50
Chris Peirce 60.8 $375.00 $ 22,800.00
Sub-Total 82.2 $409.49 $ 33,660.00
Business Analysis

Brian Ayers 13.7 $475.00 $ 6,507.50
Jim Gansman 2.9 $575.00 $ 1,667.50
Paul Neitzel 17.9 $525.00 §$ 9,397.50
Chris Peirce 14.3. $375.00 $ 5,362.50
Sub-Total 48.8 $469.98 $ 22,935.00
Business Operations

Brian Ayers 1.4 $475.00 §$ 665.00
Jim Gansman 2.9 $575.00 §$ 1,667.50
Paul Neitzel 6.5 $525.00 §$ 3,412.50
Chris Peirce 0.1 $375.00 $ 37.50
Sub-Total 10.9 $530.50 $ 5,782.50
Creditors/Creditor Committee Communication

Jim Gansman 4.7 $575.00 §$ 2,702.50
Paul Neitzel 9.1 $525.00 $ 4,777.50
Chris Peirce 8.5 $375.00 $ 3,187.50
Sub-Total 22.3 $478.36 $ 10,667.50
Fee Application

Brian Ayers 1.7 $475.00 $ 807.50
Heidi Lipton 5.6 $375.00 $ 2,100.00
Lindsey Neitzel 20.0 $300.00 $ 6,000.00
Sub-Total 27.3 $326.28 $ 8,907.50
Landlord Negotiations

Jim Gansman 0.3 $575.00 $ 172.50
Paul Neitzel 17.2 $6525.00 $ 9,030.00
Chris Peirce 0.0 $375.00 §$ -
Sub-Total 17.5 $525.86 $ 9,202.50

 

1 of 2

 
Case:20-01947-jwb Doc #:447-2 Filed: 03/16/2021 Page 5of15

BarFly Ventures, LLC

Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project Category by Person Hours Rate Amount
Meetings - Other

Brian Ayers 8.1 $475.00 $ 3,847.50
Jim Gansman 4.2 $575.00 §$ 2,415.00
Paul Neitzel 14.3 $525.00 $ 7,507.50
Chris Peirce 17.9 $375.00 $ 6,712.50
Sub-Total 44.5 $460.28 $ 20,482.50
Meetings - with Counsel

Brian Ayers 2.4 $475.00 $ 1,140.00
Jim Gansman 0.2 $575.00 §$ 115.00
Paul Neitzel 2.9 $525.00 §$ 1,522.50
Chris Peirce 3.5 $375.00 §$ 1,312.50
Sub-Total 9.0 $454.44 $§$ 4,090.00
Meetings - with Debtor

Brian Ayers 5.6 $475.00 §$ 2,660.00
Jim Gansman 3.6 $575.00 $ 2,070.00
Paul Neitzel 16.9 $525.00 $ 8,872.50
Chris Peirce 11.1 $375.00 $ 4,162.50
Sub-Total 37.2 $477.55 §$ 17,765.00
Sale Process

Jim Gansman 8.6 $575.00 $ 4,945.00
Paul Neitzel 18.8 $525.00 §$ 9,870.00
Chris Peirce 18.9 $ 375.00 $ 7,087.50
Sub-Total 46.3 $473.06 $ 21,902.50
iTotal 350.5 $449.98 $ 157,717.50 |

 

2 of 2
03/16/2021 Page 6of15

20-01947-jwo Doc #:447-2 Filed:

Case

QT OT

 

 

 

os'ze $ oosze $ Lo sjeweesbe eeAojdwe Buipiebes winqueyui AA ual Hew Buquoday Aojdnyjueg BU SHUD —- OZOT/v/L
OG‘ Z9S $ oosle §$ OL Bury jo atu ye pamo sjunowe ym Buuasajes ssauo ‘Auedwuod Woy UOReUUOJU! YIM S]oR2}U0 30 ys Buyepdn enujuog Buyoday Aoydnjueg BW SUUD —-OZOT/b/Z.
OS seL § oo'sse $ co SPBHUOS Bulssitu JOSH dojsaap pue pepiacid SPBIUOS YIM SPOLIPUOD JO {S81} asedwog Bupioday Agydnsyueg DOHA SUYD OZOzZ/viL
00'Sszz $ oOsle §$ 90 81% VAOS YoRs 0} uOed0) Jed enUEAeY SsoID Ppy Buguoday Aojdnyueg B0i8d SUUD —-OZOZ/P/L
0s'292 $ ooses $ 30 Pepesu sajepdn jjepsjem Yxe puke UBO] ddd SSNOSIP 0} yBaID yOOY UM Bunsayy JeuO - shunsoyy f8ZHON Ned = OZOe/E/L
0S°28% $ ooszs $ sO HELayeM WO SOQEIGASpP MA|Aai 0} Lea} DY/M eo dn Mojo4 JeuiQ - sbujesyy = uBsURg WIT = OZOZ/E/L
OS'Z8L $ oosze §¢ $0 YSE9 ddej OJ UOISSNOSIP fBHO]BM Oi WIP pue UeUg ‘Ned YIM [eo Jao - sbunaoyy BOB SUUD = OLOT/E/L
OS*Lez $ 00SLr § so USB ded 6J UOISSHOSIP eS}EM 81 WIT PUR SUYD ‘Ned UTM {eo Jac - sbugeey siohy UBL OZOZ/EIL
Go'0SL $ once ¢ vO “aU 0} uiGaq 0} sjeLayew UOeoNdde a9) jo MalAay uojeoyddy 93 wo}dr] IPI = OZOT/EIL
09°86 $ oosZg $ 0 EO! ddd INoge y/F] Pue ssyRULWOD/M j}e0 84 UOSeL Puke UYOr M 12D UOPESIUNUOD BOHMIUOD JOUPSIO/SIO}H P91 = UBWWSURQ WIE = OZOZ/E/L
0S'290'2 $ O0SLEe $ gg WOS 40} UoWeuLCU Aoy YjIM XLVBW O}ee10 pue Auedwod Aq papiaoid sjoequoo j12 YGnoiy) oF Buroday Aoydnqueg BUN SUUD =: OZ OZ /E/L
og’ Z9z $ oo'ses $ g0 UOPO}SEW UBIM [1BLO}EM Ke MajAey sishjeuy ssauisng ISZHON ING = OZOZ/EIL
09°282 $ oOSZs $ sO spasooid ajes jo yepejem Buipsebei yaeig yooy pue uOpoysey /M 18D sishjeuy sseuisng = ueWsUrg uP = OZOz/E/L
og’ Za $ oosle $ sO Hepeye jy BulpieBes uopoyseyy uM 12D siskjeuy ssouisng B0HOd SHUD = OZOS/e/L
OG LEZ $ oOSlr $¢ go FEHOIEM HXe Os JEYURG JUSLUISBAUT YM 120 sisfjeuy sseuisng sueky UB OZOZ/EIL
OF £51 $ ooSzs §$ £0 @si0y Bupyers yy 120 Wdly UO sajou dn-mo}o} SS8001q} BIES fOZHON IME OZOC/e/L
OS'2S1 $ o0ses §$ eo HEHS}EM MOIAGs OF LOPO}SBLU YIM 1D SSOI0iq| BILS fOZHEN INE = OZOZ/Z/L
o0'0so'L $ oosces § era Jeppig essoy Bunyeys jenuajod yum Meives eouebyjip enp pue vav SSBO0iq| BIBS lOZHON (Ed = OZOZ/e/Z
09°202'} $ oosig $ Le 3811 Ad slau) nuuy 06 0; siepus7] MeO SS800ig BEG = UBUISURD UIP = OZOZ/e/2
0g°Z0b $ oo'SZS $ 20 ade uo sjuaulwos siepua] oi pay pue uoser UYoO! M ED S880 eS = uBsURg WIP = OZOZ/e/L
og ze $ o0O'SZE $ vo SUSPUD] JO} s}usweaibe eshojduia BSuipsebes LUAQUOTUIAA UaTizy PeWD S881 BIBS BONG} SLUO O2OZ/ZiL
OG ZSt $ oo'szs $ £0 AIIGEHEAG Yseo ‘SPYq G10}S 105 UMEUS 9 WIL YW Busey Joyqed WM - sBujsey) lOZHON Ned = OZON/L
OS'ZSL $ ooses $ £0 Ayaqoe YSeo °81 OO YM IIeD Jojgeq um - sBunesy lOZYON INEd = OZO7//L
09'79% $ oaszs $ gO MOl USED SSNOSIP OF SUUD YIM HED. Jao - sBuyesy) ISZHON IRE = OZO/Z/
OS'ZLL $ ooSLe $ £0 YOSID 4H0y PUB LOPO}SeYy UIIM [189 [EHOW AA JOO - shujgeay BOB, SUUD = OCOR/T/L
OS Z8b $ oosle $ 0 HELE}e AA ssnosip oj \peo dn Moyo Y9OID YOOY JaUIO - sSbuneey BONS SHUD OL OE/C/L
OS'Z8L $ oosze $ so sajepdn jeuogippe uM ye88s9 yOOY UNM [epee AA SuipseBes eo dn moyo4 JeuiE - sbujeeyy BB SUUD — OZOT/ZIL
OS LL $ oosze $ £0 sosuadxe ‘seourjeg yueg ‘Buiui} “ppg ssnosip - jjeo Moy uses Ateg Jayio - sBunseyy BOHBd SUUD = OZOSE/L
OS 281 $ oosze $ sO MO}p YSEO SSNDSIP 0} JAZHON ied UM HED Jal - sbujsey BING SUYD = OCOT//L
00°SZE $ ooste $ OL shawoye Jepual pue UOpO}se;W UHM Heo Vd JONO - sShuneay, Bg SUUD OZR /A/L
o0'sot $ oos¢s $ zo uojsus}xe JuswAed -6J piojpue; Bursue’} yim jeD suojejobay piojpuey NINE} — OZOZ//L
Os'zs $ ooSz%s ¢ 0 puojpuR) Ouisue] seq YM Ee suonenofan piojpuey NINE = OCOS/ZIL
0S'797 $ oOSes ¢$ 0 JOPUB] 10} MOY YSED HM-E} O2O7/E7/9 SZHBUly sishjeuy sseuisng NRE  OZOCZIL
OS*28L $ oco'sze $ 0 CIACD 0} BNP Sai0}s pesaja 10} Mo}}e 0} MOY YSED syepdr sishjeuy sseuisng BHO SUYD = OZOE/e/L
Og Le $ oosist § a suonjeuejdxe juowebeuew Ayeg PUB YOGID) YOON O} SBIGIOJ MOY YSED pusg sisAjeuy sseuisng 80118] SUYD OcociZiz
00061 $ 0OSlr §$ vo JOUR JUBLUISEAU! UM IID 40} [180 ejay sishjeuy sseujsng siohy UB = OZOZ/Z/L
OS Lee $ OOSLy §$ so MAIAAL HeLE}EM payepdn sishjeuy sseuisng siohy Ue OZOZ/Z/L
OO'SLE $ oases $ 90 UuOpO}seW O} WS PUB |BLa}eM YXe UO YIOM $8800) BjBS lOZHON Ned = OZOS/LIL
os'ZLe'L $ oOSses $ Ge Hepeyem 1x8 uc YONA SSB0Os BYES iSZHON Ned = OZOC/LIL
OseZt $ oocis §$ €0 ysenbai GQ a4 jesuNOS siapUs} WoL) [RUNS JO MeIKeY SSO00ld Beg = eWISURg)WIS = OZOZ/L/ 2
OSZLL $ cogs ¢ £0 Vl 81 Jape] peunseg m Sujsew siy Jaye Seon] UYOr /M 129 SSS00ldg BfES = UBWISURQ WIE = OZOZ/L/L
OS'281 $ oosze $ g0 fOZHON [Ned WOY eLe}EAA poyepdn mairay SSBI0Iq B[eS BONG SUYD = OZOT/L/L
os le $ oosle §¢ Vo {epood uAsnf wid off JENJOR Co MBIABY $8800) BIBS BIB SUUD = OZOT/L/L
Os 2e $ oosle $ 10 ued snucg 0702 GuipieBes pews epoos unsN Ma;ney SSBI01d BES BONBd SUUD — OTOZ/LL
00'SL $ oosze ¢$ 20 HELSIEM WID 0} €/9 Jo Se aoueje diy ppy SSED0Ig ales B84 SUUD — OZOS/ LIL
oo'SLe $ ooses $ 90 8sn Yseo yeem JOLd SsNosip 04 (49]]0.)U0D) WL Pue (O3D) PEN UNM Bunesyy 1o1geq ym - sBunesyy NIN OZORLIL
OS'S} $ ooSzs §$ £0 sjuewAed uogned-jsod :3 gy pue i8|joquos ym Sunes, Joye ulm - sBupeay NIREd OZOU/LIL
00°S0L $ ooses $ ea sdai Ydly :01 uewsUeSd WIP pue xUOIg UMeYS UTM 112. Joga uM - sBunsayy fOZHON INV = OZOS/L/L
OO'GLL $ oosis $ 20 Sdau Wd ‘0J [Ned pues YUoIg UMeUS UUM 1125 Joga uM - sBujeayy = ueUsURd WIT = OZOZ/L/Z
00°S2z $ ooGcze $ 90 SBOUBLIBA }SE99I0} O} JeN}OR MAIAAI - eo MOY YsRO AEG Joyged uum - sBujeoyy SB2NBd SUUD —- OZOR/LIL
092g $ oosss $ L'0 WID ul epayem BurpseBes suyo uy 1120 JeuiQ - sbujeey = ueWsURg WI OZOZ/L/L
Os Ze $ ooste $ bo sjenjoe ¢ poued pue efpyuq junospeay SuipseBes yepood usnr YM Teo JeuiE - shunesay BOB SUUD = OZOZ/L/L
ose $ ooSsse § Vo WID Ul HeHelem BurpieGes ueuisued Wir UM 1eD JeuIE - sSbunesy 801d SUUD — OZOZ/L/L
00'0e9 $ ooses § at Sajep ep pus}xe 0} Piojpue; Huyewe pue ainpeyos juawAed ues Ainr Buuedaig suonenoben piojpuey 1ZHON NEG = OZOZ/LIL
09°29 $ oOSzsS $ 20 PiO|PUR] YONEG UW [eWe dn-mojjo} pue [ed ‘dai suoqenoGen piojpuey f8ZHON INE = OZOS/LIL
OO'OLZ $ ooses $ vo @jep anp Aine pue yuswpuewe esea 01 pio;pue] Bulsue’] seq ya 29 euOud suoqenoBey piojpue] fZYON Ned = OZOT/L/L
O0°SOL $ ooses $ co ayepdn uojenoBau jues yy OSD Ada pue juewAed :e1 puojpuRy Joquy UU YN syeuzy suogenoBen piojpuey WOZHON INEG = OZOZ/LIL
OO'GLE $ o0'sls $ 20 jsenbel eyep jeniut Bugsenbei jssoyury Woy jJeUle Jo Ma|Aey UORBSIUNULUOD SOYLUWOD JOWPSID/SIOYPSsID = UBWSUES) WI OZ 0Z/E/L
Os Ze $ oosze $ Lo sesuodsai pue sjusuinoop ajnpeyos Joy }BULIO paysenbed SulpseBbes M9N AA 0} jleUle pues Bunioday Aojdruyueg BW" SHUD = OZOT/ L/L
00°SZ9 $ oosze ¢$ SL Jead {SB} JO} sjuaWaSINGSIp Jeoyjo/Jo}e1IPHApIsul ‘SAEP OG 1SE] 40) sUaWWES.NQsip JO}|peio ayeiedes ~ sej\j jUseSINgsIp Ma!NeY Gunodey Aoydnayjueg BONG SUUD =» OZOS/ LIL
00'SZ $ oosze ¢$ Zo SaNpayos JO, UOHeUUOjU! HUN aBeso}s Guipsebes wee; Ayeg uy eBueyoxe jew Bupodayy Aoydnuyjueg 22418 SUUD = OZOZ/L/L
OS LE $ oosze ¢ Vo uoHeUNOju! uN aBesoys YM sajNpeyos Joy ajy eyee/ Buyodey Aojdnqueg B28 SUUD = OZOT/L/L
Og £8 $ cose $ so sainpayps 40} sayy Buquoddns aziue6i0 0} anuguOD Guqodey Ajdnyueg = sos@g SUD OZOZ/L/L
00'sez $ oOSLy $¢ 90 Aueduico wddy oj} BOS JO melAes suogeiedy sseuisng siehy UeLg §— OZOZ/LL
00°SL $ cose $ ZO Auedwioo tuo sjenjoe YIM e}lj MOY YSeD Yoom EL a}epdy sishjeuy sseuisng BONS SUUD = OZOT/LL
og°ze $ 00Se $ Lo lode ysey sajes Ayep Maloy sisfjeuy sseuisng BHO SUUD —— OZOE/L/L
yunowy ayey SInOH, uoRndusssg Aiofajea yoaloig — |euo|ssajoid ajeq
s1qe1lg aiqeHng

QM 2y61-07 +# 98eD
(spidey puesp) ueGiyouy jo oLYSIq Ws}sayy
O71 ‘saunqua, Ay peg
03/16/2021 Page 7 of 15

20-01947-jwo Doc #:447-2 Filed:

Case

OTIOZ

  

 

$ OOSLr $ vo W4OS 40 Bunug a2 neg WM 11RD J9uIE - sunssy suehy UeUG = OZOZ/L/L
oo-ose $ OOSLr $ 0 seunpscold pig PUue Yelp Ydiy Jo WN} a1 jesuNooeppig esi0y Sunyeys pue seyueg JUeURSEAU! YM {ed JeuO - sSBujeey saahy UBLIG §— OZOZ/LIL
oO'SLE $ ooszs $ 90 SIY ESF SPUN ddd s1epdn suojenoBay psojpue 1OZHON INE = OZOT/L/L
og'Zst $ ooSszs ¢ £0 sjuawAed jue, Ainr uo juewebeuew A3g 40) SuOTONASU! ew suonjenoben piojpue} JOZHON INE = OZOZL/L
os'@¢ $ cose ¢ 0 yuewpuewe Ajnp :84 Puo|pue] YOOH [eWay suojenobey piojpuey JOZHON INE = OZOT/L/L
OS'ZSL $ oo'szs $¢ 0 ques Aine pue juswpuawe ‘21 pso;pue| YOOH WM UOISsNosiq suonepoben piojpuey HSZHON Ned = OZOZ/L/Z
oo'soL $ ooSszs $ zo pode. smau ‘21 pio}pue; Dy UNM HED suonenoBen piojpuey (9ZH8N INES = OZOZ/LIZ
os'zg $ ooSszs $ KO yoda smau Oy :au (UMeYS 8 PEN) Ada WIM HeO suojeyoBan piojpury fOZHON NBd = OZOZL/L
Os'ZS1 $ ooszs ¢$ 0 Surun jueupuswe :6, pso|puey Bursue7 3 YUM [ewe pue jeD suogenoBen picjpuey HOZHON Ned = OZOT/L/L
o0'0Sz $ ooo0e $ Sz uoneoyddy eag uoneoyddy 884 jezWeN Aespur] == QZOZ/L/L
00'S4 $ oosZe §$ zo PEpPNjouW! S}ORAUOD D UOHOAS UTM F+N A 0} S]OBYSHIOM TYOS Puss Bumodey Aaydnsyqueg = BON SUD.» OZOZ/L/L
o0'SZ $ oosle ¢ ZO FNM 0} puas pus sjeeysiom W4IOS PUB WOS OT] juswebeueyW Apeg ayeindog Buyodey Aoydnayueg B08 SUUD = OZOZ/LIL
os Ze $ oosle $¢ Lo SNIEIS JOBYSHIOM YAOS PUB TWOS UO ajepdn sieAy UeLg pue r+NM Hew Bupiodey Aoydniyjueg = eaule SUD = OZOZ/L/L
og Ze $ oosle $ Vo sjemoe Sq jo v.13 BuipieBas sojnes wil WeWy Buyiodey Aojdniyueg = BONO SHU —--OZOZ/L/L
os Ze $ oosle $ vo SEiNPaYOS JO} Help jeUeUY Gj Hume6 Gulpsebai Ayieg ym eGueyoxe jews Suljoday Ao\druyjueg BONO SUUD — OZOZ/LIL
00°S6 $ oogle $ 9% sjlejap joesjuoo Alojndexe YIM sjeeysyiom TwOS Bunepdn anuguog Bunodey Aoydnyueg = 8011 SUD OZOZ/L/L
09°29 $ ooszs $ 20 JEpUSs] paiNoes 4OJ J/0 YM-EL PUB SESN ddd UO WOM sisfjeuy ssauisng 1@ZHON INE = OZOZIL/L
os'elp $ oogzs ¢ 60 Vey MBIASE SS890iq BFS fOZWEN INEd = OZOZ/9/L
og'zs9 $ ooszs $ eL WWID Uo juaULUCS puke Meney SSB90iq BjeS OZWON MEd — OZOZ/Z
00'0zr $ ooszs $ 0 saunpacoid pig :81 pysinyoRg pue UOpPO}seW ‘YUE ‘WIP YM {IED SS800id [2S ZHAN Ned = OZOZ/9/Z
oo'0ez $ oo'sZg $ vo seBueyo vdly Jo Ma@lAeJ Pue Yelly JO LIN} 84 UYOP LOd) [IBLE Jo Maley ssa0dig ajeG = UBWSURQ WI = OZOZ/9/L
OO'SLL $ ooSgzs $ zo seinpacod pig a4 JeWe siepudsj as UYO[M ED SSB00lg BES UBWISURD WI = OZOZ/9/L
00°09 $ cos $ 80 Pig asioy Bupyeys 9 jneg pue UYOP LaqOY ‘Jepuey /m ED SS800id BES UBUISURQ WI = OZOZ/9/Z
og Ze $ cosze $ Vo Wed B10} uo Ysiy 2 L0z BuipseBas yuoig umeyg jeUy SSBI01g BLS ==» BOHBG SUD OZOT/O/L
os'Ze $ oosZe $ VO Bjuo] UO Ysiy Joj sjejoUeUYy 1107 BuipseBes Uopojseyy jo epoog uns ym ebueyoxe jew SSA00ld BEG = BNW SUD = OZOT/OVL
og Z9z $ ooszg $ $0 suogeieda :e1 (49845 yooy) wip pue (A4g) PeN ‘(Hys;NYOe”) Seony UYOF ‘(UCPO}seW) HeqoH UWA HED 4o}geq ym - sbujeo, ZHAN Med = — OZOTZ/I/Z.
09°82 $ cogsg $ gO SeJojs ey) UMOp Bumnys jo LeRBapisuce sppeyy 31 [Ned pue UYOP eqoOY ‘pen /M 129 Jorge Wm - sBujesy) = ueusURg Ir = OZ0Z/9/L
00'0St $ oosze $ ro swe} uado ‘Bunuy ‘seinpeyos TOS pue vjAOS SuipieBe: f+NAA PUB UBL UM 125 jesunoD YM - sHupeay = Boule SUD OZOZ/O/L
00°06: $ oOSLy $ atl SBINPSLYS 81 FNAA PUR of SUYD LIM 120 fasunog YIM - shuysoyy sioky ueug §— QZOZ/O/L
00°SZ $ ooSsze $ zo sBurjy NOS jo BuiwA pue ‘uO_Ueyes pcos ‘souRLWOLad sajes yeem JOld ‘asojo g poled ssnosip - Auedwwoo yy {129 Moy yseo Aneg Jano - shunsey ONG SUUD = OZOT/9/Z.
os '%s $ oo'Sszs $ a) ques Ainp :81 Seon UYOr YM [120 BUdUd suogenoBen piojpuey OZHON INEd = OZOZ/9/L
00°01 $ ooses $ v0 JUBLUIPUBWE JO LORNOSXS 224 }RAPIT PAN OA Pue siajjag YEW JepUNo) ‘pio|pue] Oy YM SEW suojerobey piojpuey 18ZHON INed = OZOZ/A/L
OS'2SL $ ooses § eo quauipuawe asee) AIO sesuey 102 sewy suonejoBey piojpury 1OZUON INEd = OZOZ/9/L
o0'01z $ oaszs $ v0 juewpuawe eases; Buisue’] seq ‘ai sjewe suogenoBen picjpury JOZHON NEd = OZOZ/O/L
os'zg $ Oo'sls $ tO @se9| ai IASINO" @1 UYOP /M HES pue [JEL suonenohan piojpuey = uewisued wi = 0ZOZ/O/2
00'SZy $ oO'SLy $ OL Juawaye}s AjyjUoW BUNL Jo Yesp Leys uoneoddy 8e4 siohy UeLg = OZOZ/O/L
00'0S2 $ onooe ¢ GZ uoneorddy 0a4 uoneayddy ae4 jezWeN Aespury = -9Z0Z/O/L
00°00 $ ooo0e $ oL uoneonddy ee4 uoyeoyddy seg jezen Aaspury = 0z0z/9/2
os Ze $ once $ ‘0 Asoysiy juawiAed |Jeaply PeN ULM einpayos Y4OS aIepdh Buyioday Aojdnyueg BUM SUUD OZ Z/O/L
oo's2 $ ooSle $ z0 2 VIOS OTT ‘einjue, Aeg au ul seyep uognqujzU0S yi6 ayepdr) Suniodey Aoyinijueg O98 SUUD = OZOT/O/L
oa osr $ ooscle § ZL SONPSYIS YAOS HE Ul SeSseippe SiSdIjO Puke suOaLp ‘sessouppe ashoiduie ‘senuaaai ssoub 0Z0Zz ayepda Burodey Aoydnuyqueg BONG SUUD OZOZ/9IL
00'SZ $ oogze $ zo T+NM J6 jeulpied eupuog 0} sainpayos yao {le pueg Bumodey Aojdnyqueg = eaeg SUD = OZOZ/9/L
osze $ oose $ i) V4OS 40) RAPT] PAN 40} silzyap jusuiAed ysenbey Buyoday Aoydruyueg Bld SUUD = OZOTZ/O/Z
os'z9z $ ooSZe $ 20 T+NM 0} pues pue 7WWOS 40} sjoRUON Jo oIy eZ}EULS Bunsodey Aojdnyueg =— BOA SUD OZOTZ/O/L
Os Ze $ ooSsZe $ bo Sajnpayos uO swe} Uedo jo ayepdn snjejs yeeld yOoY pue F+NAA Hew Bupiodey Aojdnuyjueg = BO! SUD OZOZ/O/L
og'ze $ oosle ¢ FO Buju asop g poued SuipieGed Jenyneg unt jews Buyuoday Aojdnuyueg BU SUUD —- OZOT/9/Z
os Ze $ oogze $ Vo UopeUOjU! JOe.SIULUpe ¥L Op Pue suBd1jO PUe si0;OeUIp Jo sesseippe BulpseBe, winqueyul MM UA|TA EW Bupiodey Aojdnuyueg = BOHBG SUD = OZOZ/9/Z
09792 $ oosZe ¢ £0 UO eUUOjU] }OBjUOD AlOjNIEXe YUM SjesysyiOM TWOS Bugepdn uibeg Bugiodey Aoydnuyueg = SdNleg SUD» OZOZ/O/L
ose $ oo Sle $ Lo UCHEPUBUNUODS! UONUS}Os PiOISs Buipsebes UOT UMBYS PUP TRADI] Pan jew suogesedg ssouisng SBOHSe SUYD OCOZ/AIL
os Ze $ ooSsZe $ to yoda: sejes ysey Ayep mojney siskjeuy ssauisng = 8OIBG SUUD—-OZOZ/O/L
GO'SrE $ ooszS $ 90 WID Pasias, jo majney sse00id SEG = UBWISURD WIP OZOZ/G/L
og'ZS $ ooSZS $ LO ‘sS@’Npsdold pig jo Ma!AaY SsEo0id SIPS UBUSUE WIT = OZ0z/S/2
oo isd $ oo'SZe $ re Aue YOes JO} SISPISUi O} sjuawAed pue ‘FOULIO} Py juan ‘SJOPISUL/SIBOYJO/SIOJOSAIP UHM SBINpSUoS WIOS ayepdn Bugioday Aaydrayjueg BB SUYD OZOZ/GIZL
og Ze $ cose $ 10 suey UBL pue ‘JoZ}1ON iN ‘UBWSUeS WIP 0} Se;Np|YOS jo sNyEIs pues Buyiodey Aojdnigueg = ONG SUD —-OZOZ/S/L
ogusz'e 86 $ «(OOSZE $ 9 saqnue 12 Bujurewies 10) sayy yAOS J9U;@60} ng Buniodey Aojdniyueg = soa SUD OZOZ/S/L
ocue $ cosie ¢ LO 480YjO JO BANBIGs 0} Pred sayep pue siequiau) SOUBLY JBLUIO] JO Sasseippe - SaNPayos JO) pepsou UOHeLUUO;U feUOIPpe Joy Wee} Aeg eWy Bunmoday Aoydruyueg BWNOd SUUD = OZOZ/G/2
os fe $ ooStle $ 10 sjuauiAed sepisul -g ‘suediyo Y suojeNp 28u1105 ‘suy BujUNoooR ynoge suoysenb yjOS BurpieBes eyunig euUeZOY LN EO Bumoday Aojdruyueg Bld SUUD = OZOZ/G/L.
og Ze9 $ oosze $ ZL  3y pue pisinuoeg syepdn pue ‘sayep pus pue BuiiuiBed 120d jeosy ‘srodeayyooq/eouRuy JaUUO} - ajy WIOS S Alnus Yoee 0} UOHBULOJU! jeUORIPpe poy Bupodey Aojdnjueg = edule SUD OZOZ/S/L
os'zZb $ oo'sss ¢ £0 suonesedo umop Bumnys e1 pan woy sewg suogesedg sseuisng = UBLUSURQ WIT = OZOZ/S/L
oO'stL $ ooseg $¢ zo S9INPayos PUe S,\V~4OS 8 UYOr pue SLY m syewe Bugiodey Aojdniyueg = uBusUued wir —0Z0Z/S/L
0G 2Z81 $ oosze $ s0 uoneoyddy 06.4 uoyeotiddy ae4 uodr] PIPH = OZOZ/H/2
Ose $ oosze $ 0 Yeye ul HHS eve Asay JeyJeUM PUe sjoe.juCO Bussi BulpseGe, jjewie yuoIg UMeYg PUaS Guljodey Aoydnyueg SOHBq SUYD —- OZOS/b/L
oo'szz $ oo'sZe $ 90 TWOS Jo eziueBse pue sesea} ye MalAey Bunodey Aojdnnjueg = Beg SUD OZOZ/H/L
Og ZBL $ oogse $ g0 WOS 40) UOReUOjU! JUEUHJed jo 181] ayee10 pue sjusLUeeIGe eBAojduwa j]e Maley Buguodey Aojdnuyueg =» BONG SUD —-OZOZ/HIL
OF ZL $ oosze $ £0 81 WIOS HO - Odo} Jayje60} Ing Bupodey Aojdnajueg = BUI SUD OZOZ/P/L
oszgt')  $ oosle $ Le ay WAOS Sounjus, Ayseg ieyje6o} Nd Buyodey Aojdniyueg B18 SUUD — OZOZ/b/L

yunowy ayey sunoy uondussag Aio6a329 jyoefolg = jeuoyssajoig ajeq
aqeta ageia

QF Ly6t-0 :# a8eD

(spidey puein) ueBjyou yo yOLNSIG Wa}seyy

OTT ‘saumjua, Ajeg
03/16/2021 Page 8 of 15

20-01947-jwo Doc #:447-2 Filed:

Case

OLIOE

 

 

ogle $ oosle ¢ a) MOlj USED U] SSOUBLIEA S]1OU0082 0} LINGUS}UI AA UOT] Wr UOHBUOJUT jOsAed ysenbey sisAjeuy sseujsng BUNS SUUD OZOT/G/Z
0s'z9z $ oosze $ £0 SI9SSE PEXy Ssnosip 0} suaAY UBLIG UM 12D sishjeuy sseuisng = @OIB SUD» OZOTZ/G/L
o0'ose $ oOSle $ 20 sajnpayos uonepasdep Buyoddns jooys aouejeq pus iead malay sisAjeuly ssoulsng sishy ueLg = OZOZ/G/L
oogez'L  ¢ OCOSLy § 9% “Welep Jesse peyepdn uleygo ‘e}oUOD seuUO) Ip YeO “AuedWwog pure sUYD ‘Neg YIM SIIe}ep Jesse jo UORRIIOUOIE MaIAaY sishjeuy sseuisng siohy uel = OZOZ/6/Z
00°S6 $ GOGir ¢$ ZO ajep uonjed jo se seouejeq Japua] peinoes au sews MojAa! sisAjeuy ssauisng sieky ueug = OZOZ/B/L
og 402'2 $ O0GLr ¢ Zs jueBio pue 10}Geq woy Buys yasse paxy uie}qO “SUO_EDO] JO}Gep 9 10) sjesse ojqiBuejU pue sjasse POX PEs|Aas Pue payepdn ajloucce) pure Ma[Aey sisAjeuy ssauisng siedy ueug = OZOTZ/B/L
OS°Z60'L $ OOSie $ eZ “SIRFOUBLIY PUS JB9A OF BYOUOIAY “TWOS 40} {eIeP Jesse majAes puR oledaig sishjeuy ssoutsng suehy ueug = OZOZ/6/Z
os'zee $ oOSey $ 0 WOS eu} OW S}EJap Jesse Jo ANjUe 40} PNAA 0} UORR]UeSeid/ojU! BuIpseBas eo181g SUD UM HED, sishjeuy sseuisng siehy uel §— OZOZ/6/Z
oo'soL $ ooszs ¢ zo feyideo Bupyom pue Suppen ddd ‘MOY YS2d ‘a1 YOpO\seU LUCY YOSie} HEqoY UUM S}1BWUg SSO001g 9[2S BZN Med = OZOT/B/L
og" 29¢ $ ooszs $ £0 Auedw0d WO d|y JESSY PeXi.j MEIAEY SS800iq B1ES 1ZHON Med — OZOT/BI/L
Og ZZb $ cass § £0 JUBLUNDOP PsUiN} JO ME|ASI PUB Yely @4 UYOr jm HED SSO00ig BBS UeWISURQ WI OZOZ/B/L
0g'Z9z $ ooszs $¢ $0 Moll YSBO AjyBaM PUB 545 "YOW ‘Sd SSNOSIP 0} LIL +B UMBYS ‘PEN UM Bujeay 4o\geq um - sBujeoyy JOZUON INE = OZOZ/B/L
Os £96 $ ooszo $ £0 SJUBWILIOD Yd MBIAGI O} [aSUNCO PUE JO}Gep YIM Buyeey] 4oygeq ym - sBujeay 1OZHON Ned = OZOZ/B/L
os" 49€ $ ooSzs $ £0 (maupuy) Je}]0.,U09 yim Bulsopo jefouRUy ouNr ssnosig Jo}qed uM - sbunsey J8ZHION ING =— OZOZ/B/L
os'zs $ ooseg $ Vo “YUCU By} BSOP 0} Paysod SuooBsUET euNr je6 O} UIASYy -B UMeYS YYM [ewe PUR WIL UY ED 4o}qeq yyM - shunaey) 1OZHON Med = OZOZ/B/L
00'SOL $ oo'szs § ZO Jossaooid peo ypeio Aed pue ssnosip 0} asiued YM HED 40;98q] UUM - SBunaayy 19ZHON Ned =— OZOZ/B/L
og Zs $ oo'szs $ £0 juaUpUBLUe eSze] DGHO :e1 PEN OFO UUM 1D 40}99q UM - sBunSEyW 18ZION Ne —-OZOZ/B/L
Og ZBL $ oosze ¢ sO SaiNpayos JO} papesu UoHeUuOjU! pue Burodes uognedeid pue YOW JO BulLUN ssnosip oj Jeo Moy Yseo AyeEg Joygeg yum - sBuneayy = SONA SUUD =—--OZOZ/B/L
00°06 $ OOSly $ v0 $4 pue saujpeap UOW ‘Buu pue opal PYOS e1 [Jeo sNye\g Jojqag UM - shuneey) sieky Ue §— OZOT/B/L
OG 48t $ oo'sze $ sO S8NPOYOS TWOS pue YAOS ayy UO suey! Buipugys;no ssnosip 0} sieAy URL PUB T+NAA UM 12D jesunog ym - sBunaey = 8D SUUD ——OZOZ/BIL
00°SL $ oosle $ zo Auedwioa Loy einpeyos jessy pex}4 SupieBe, sueAy UeLg UNM TED fesunoD Ym - sBugesyy = BONA SUD OZ0Z/B/L
Og Lez $ 00SLy $ $0 S9NPEYoS O41 Neg PU WE} NAA UNM 12D. lasunog Wim - shunseyW suahy ue = OZ0Z/8/L
00's6 $ OO'SLy § zo Aueduios wou ainpeyos jessy pexi4 SuipseBeu suo UM [12D jasunoD uy - sbuyeoy sioky ue = OZOZ/B/Z
00'SOL $ ooses ¢ zo jueUIpUalUe P1cjpuR] a) Weg UM {Jeo Jauo - sBunesyy JOZHON INE = OZOT/B/Z
00°042 $ oases $ v0 0207'7'9.38 div Bumajaas pue Bui{yddns uelig 9B SLY UM Buneojy 4910 ~ sSBuneay fOZHON Ned = OZOZ/B/L
00°SOL $ oo'szs $ zo PON UM uNOWe URO} gsi BuIpUB}s}no ssnosiq 4J8UIO - SBunsay OZHON Ned = -OZOZ/B/L
os'2s $ ooses ¢ +o SHO pue UBLIg YIM 1120 ainpeyos y moyYseD JoulO - SBunaayy JOZHON INE = OZOZ/B/L
00°OSt $ oosze $ v0 Aynue Aq sioypeio BuipueBes sioky ueug pur [@Z}ON INed YM EO JeulO - SBunsapy = BOB SUD =O ZOT/B/Z
os Ze $ oosle $ bo sainpeyps Jo snyeys GuipyeBei sueAy ueug pue JeAIEN Ned LIM HED JeuIO - SHunesyy = BDO SUYD —-OZOT/B/L
00's6 $ onSlr $ zo juewipuawe pio[puR] a1 (Neg YM {120 4aujO - Sbujaoy suohy ue == OZOZ/8/L
0006 $ OO'SLr $ v0 N@q PUR SUD YUM seinpeyas JO) ssoNped senosip 0} 12D Jeu - sbujesy sieky UBL = OZOZ/B/L
0S 2b $ O0SGLr $ Lo Sa@Npayos puke SBdAJO} YSED 81 SUYO pue Ned YM 12D Jeu - sBujeey siohy ue OZ0Z/B/L
OO'SLL $ oosss $ zo suonenoBau esee] Squg SuipseBeu sjewe pea suojenoBan piojpuey = ueuisueg UIT = OZOZ/B/Z
00'sL $ oosle $ zo deud Auewiuins a1 ue YM HeUie/{}e@0 pue [eyep Majed uoneoiddy ae4 uojdry (ple = OZOZ/B/L
00°s6 $ O0SLr $ zo ded Areuiuns 24 Ipie} yj |!ewey}/20 pue jlejep MelAed uoneoyddy ee4 sueky veg §— OZOZ/8/L
OG'ZSL $ oogzs $ eo $saJe}U] pue souRjeg yueg sHulARg ysJ1J SSNOSIP 0} SUD UHM [12D Suniodey Aojdnajueg OZHON Nd = OZOZ/B/L
OS'ZSL $ oyges $ £0 juaweaibe jueniBuog ssnosip 0} SHUD UM 11D, Burodey Aojdnajueg 18ZHON ING = OZOT/B/L
00'06e $ oo00E ¢ 4 uojeonddy ae4 uoyeoyddy «84 jezyen Aespur) — OZ0Z/8/L
og 46 $ oosle $ SZ WOS Ul Jo\gap Aq uORBUUOJU! Sio}!pe.0 painoesun ayepdr Suypiodey Anjdniyueg =» @ON1B SUD» OZOZ/B/L
OS 28t $ oosze $ so “U JSela]U] Ue Sey J0}Jep YOwS SesseLisng YUM WAaOS arepdy Buyiodey Aojdniyueg = Bole SUD OZOZ/B/Z
00°S2 $ oosle $ zo SUO}GEP 12 40} TVOS Ul H einpeyos sjepdr) Suodey Aojdnnjueg = sauleg SUD OZOZ/B/L
Os'Z9S $ onsle §$ ot “WOS ut! JoIgep Aq sougjeg Yyseo pue fuojUeAU{ ayepd7) Bupuodey Aojdnayueg B08 SUUD —- OZOTZ/B/L
os'ze $ oosze $ vo SNES uoReuuOjul JOYPeio peunoes Buipsebel espudg of EWE PUES Bujioday Aojdnuyueg BONO SUUD —-OZOZ/O/L
0S'Z92 $ onsze ¢ £0 Auedui09 WGd Of JOSSlY POX! MAIARY Buniodey Andnuyueg BONBd SUYD = OZOT/B/L
os Ze $ oogze $ Vo WOS J0 H uofpes BuipyeBe. yeuipied eipuos pur ‘sueAy UeLg J8Z}IBN [Ned 0} BW] Bupiodey Aojdniyueg = BHO SUUD—OZOZ/B/L
Og 281 $ cose $ so WOS 40} yueg sBulreg js14 pue ‘ejjUedJeZy ‘jUeNuBUOD UO UOREULOJUI ay dWOD Bumodey Aojdruyueg = @auleg SUD OZOZ/B/L
OS'ZLL $ oo'cle $ 0 jsauaju] pue souejeg yueg sBulAeg ysil4 SSNOsip O} fOZ}IEN {Ned YUM [12D Buniodey Aojdniyueg = BNIB SUD —-OZOT/A/L
OS'ZLL $ oOSZe $ £0 juaweaibe juensBu0D ssnosip 0} ZION [Ned YIM ED Bursodey Aoydruyueg = 801g SUUD «OZ OZ/B/L
OOSLL $ oosZs $ 20 SQueINSU! uondnueyul SSSUISNG Oi PEN AA SHBWS suoyeiedQ Ssauisng UBWSueS wit OZOZ/BIL
oo O8e $ OOSLb g go Syesse paxy pue AGowueaui Qo Buneyas “WOS 31 seinpayss yeddns 40 MaWeYy suoqesadQ SSaUIsng suahy uBLig OZOZ/B/Z
og'29¢ $ ooszs ¢ Lo Vadiv JO WIN} WIP puke DISINYDeg “WEqoY “}@SUNCD 4484} SIS>PUET /M {12D SSB00ie4 BIE OZHON Red = OZOZ/L/L
00'0ez $ o0szg §$ v0 ‘Vdlv JO Malnay “ssa0qid @jes @1 reqoy Pue UYOr WO SHEE Jo MEIAeY sse0dig aJeG  uBWISUeS UI = OZOZ/L/L
os Zoy $ ocoSlg ¢ z0 Vad $0 Un} 61 Ou pue Fys;Nyowe ‘Haqoy ‘jesunco ny} ssepUuETy /m HED SSB001q BBG URUSURQ UI §— OZOZ/L/Z
00012 $ ooszs ¢ vo Buisop 9d 9 Sd ‘einpeyos ‘suoneiado Ajjep jo uoissnosig Joyeq Wm - sBuneay 1OZHON INE = OZOS/L/L
os zLy $ ooszs § 60 S|ROUBUY Gq PUB BINP|YOS O41 WEL YYM |fED Jo}qeq UM - sBunseyy 1OZHEN Ned = OZOZ/L/L
OOOGL $ oaGit $ yo Bupnicdas sojes sesitiaid yo ‘ayepdn SHlRS YEN doud ‘senyoe Gd SSnosip - jje2o MOjy ysey Ayeq J0}Q8Q ULM - sBunsoy BUG SHUD OOP LIL
og'zee $ cose ¢ 60 SaiNpalos pue sjeouRuY Gd SSNdsIp ‘yeelD yOOY Pue UMeUS PU WIL YPM {129 4D Jojqaq WM - sBujesyy = BD SUD «= OZOZ/L/L
Os Lz $ oOSLr $ 60 S8|NPBYOS PUL S/BIOUBLY Gq SSNOSIP “YeosD YOOY PUe UMBYS PUe WIL YM 1189 49 40}98q] UM - sSBuReoy) suahy ueg = OZOZ/L/L
os'zs $ ooszs $ to VAOS Jo Bunug as uevE uM 12D Jano - shujeeyy JOZHON INE = OZOZ/L/L
00°SOL $ ooSszs $ ZO SaiNPayoS @) SUD pue UEUg Pue ULL UTM 1]29 JaNIC ~ SbuRSoy fOZHON INE = OZOT/L/L
OF L9E $ ooszs ¢ £0 Jappiq asioy Bupjeis jequejod ym meine Va JeUIC - sSBunsay OZUON Ned = OZOL/L
00'SPE $ oogls $ 90 Moly YSBO yeam €1 YBNosy 06 0) Oy pue AuedWOD ‘iepUeT /M 129 JomQ- suyssy uBuisUed WIE = OZOZ/L/L
00°SZ $ oosze $ zo SOINPOYOS TWOS Puke V4OS 40} Pepaau jiBjep Gq Ssnosip OF JajYINeS WI} PuUe ‘seAY UBL ‘JEZ}ION ined WM HED 4auQ -sbunsey = Soule SUD «= OZOZ/LIL
oo'szz $ ooSgZe $ 90 MOY YSED JoaM EL MBIAA O} Y8GID YOOY puke ‘Ajpeg ‘dnos6 Jepus} YM HED Joyo - sbuneey = SON SUD = OZOT/Z/L
00°06 $ oOSZr $ v0 S[EIOUBLY Gq JO MOIAGI JeuiQ - sbujeay suohy UE == OZOZ/L/L
00'S6 $ oo'sLy $ zo S@yNpeyos a4 SUYD pue Ned PUB WILL YM HES Julo ~ sBujsey siahy UH OZOZ/LIL
yunowy aey sunOH vondussag Aiobajye9 yaloig — (UOISSajoig ayeg
aqena aqenia

ME Ly6b-0% # 88D

(spidey puesg) ueBryoqy Jo Jo1SIq Waysoy,

OTT ‘sanjua, Aj.peg
03/16/2021 Page 9of15

20-01947-jwo Doc #:447-2 Filed:

Case

Oljov

  
 

   

 

$ ooses ¢$ £0 SJUSLISIE}S (BIOURUY Gq Ul ePNpoUl Oo} MaipUy OF BjNpeyos juewAEd SsoURINsU AG PABMIOJ PUB MaIAdY suoHziedo ssauisng JOZHON (Ned OZOT/ZL/Z
og zs $ ooses $ VO sjuewysnipe YOLIGa Ssnosip 0} Melpuy YIM 12D, suoneiedg sseuisng 9ZHON MEd = OZOZ/ZL/L
Os Zet $ oo'sZe $¢ so JSBSBIO} “SA SIENPOR G{OuUCdGI O} JSEOBIO} josded UO SB}OU WINCIBIULAA Ud} MBIAeY sishjeuy ssouisng SOHO SUYD OCOZLIL
00'Sé $ oo'sze $¢ zo PNA WO sUuIe;O paiy PeojUMEG Buyoday Aojdnijueg = @D8G SUUD —OZOR/L L/L
00012 $ ooses § vo MOIDUY 10} SJUSUUA}E}S Yue EOLA 0] $8808 * @SOP Ge P Gd (8 LLY MaIpUly YUM Siewue pue se; suoneiedO sseuisng (OZVON INE = OZOZL L/L
oo'sol $ ooszs $ zo ‘Gd Bugsnipe pue gq Bursojo maupuy YIM UOHesJeAuCO BUOY pue [eLUy suoneiedg sseujsng ZION Ned OZOR/L AL
og’ZS $ ooszs $¢ Lo 6ujiodey pue asn - spuny ddd ‘81 syewy sishjeuy sseuisng ZION Nd = OZOZ/L LL
o0'ste $ ooszs $¢ 90 WILL '@ UMBUS UM MeiAel suOHeiedo AjleEq 40\qeq UNM - sSBunsay OZON Med = OZOZ/OLL
o0'szz $ oosze $ 90 @OUB|Eq YSED ‘SBOURLIEA }SE99I0} 0} [ENJOR ‘SN}EIS 9d SSNOsIp - Jeo MOY YyseO Aj1eq Joga uM -sBuneey = BNA SUUD = OZOZ/OL/L
OS Z9€ $ ooszs $ £0 jueuipuawe ‘1 OD 9 pucjpuel YM ewe ‘S,eye}g 10) jueupuaLe pasodosd Lpg suopenoBen piojpuey ZION Wed = OZOZ/OL/L
og 'L9€ $ ooszes $ zo SJ0}S JN UjooUTy Jo) jeuoyeU WunADedg YIM JuNoOOR Meu dnjeg UORROIUMURUOD BEy{UILUOD J0}1Pe10/Si0}IpeLD 1OZHON INEG =— OZOZ/OL/L
00'0LZ $ ooszs ¢ ro ZN Joy aiqeo wingoeds uj 1129 UONEDdIUNUIOD SERIULOD JOPEsD/SIOPPOID OZUON NEG = OZOZ/OL/Z
Og Zst $ oogzs $¢ £0 SUO}91100 781 WOM "9 sseBing ‘AYYEQOW Je SUD BPUITO UM [12D UOHROIUNUIWIOD SOYULUCD 10}Pe19/SIOUPEID fZHON MEd —OZOZ/OL/L
OS ZLL $ oosss § 0 SWES BJ [FEW PUB Sa} WLUOD GY} WO SjuaLULUOS a1 Seon] UYO! JM j120 UOPEDUNULUOD BORLULOD JOYpeID/sioppei = UEUISURD WI OZOZ/OL/L
oo 01Le $ ooSes $ vo S}OSSE PAXy JO MalAa! PUE SE|NP|YOs jo HujUBys :aJ 10}qap YIM s}ewg Suniodey Aojdnsyueg fOZHON Ned = OZOZ/OL/L
og Ze $ oo'sze $ bo ysanbau |IeJep jesse paxy BuipreBe, jeZEN jNeg WOY |JeWE MelAey Bursodey Aojdnyueg = BONG SUUD —OZOZ/OL/L
ons $ oosle $ zo @OROU JOUPSIO PSUINJO, 10) SSeIPpe JOe1I00 YOIeEsEy Buyodey Ajdnyueg = @D18gG SUD OZOZ/OL/L
Ogle $ oosze ¢ 0 SaiNnpayos JO} SuOSeNb Jesse pexy Oo} sesuodsei jeuIpIeD eupuOds jewy Bumoday Aoydnuyueg 8d SUUD OZOZ/OL/L
OO'OLZ $ ooszs ¢ v0 quewAedaid oem gq 31 MeIpuly U}IM SIIBUZy suogeiedg sseuisng fEAWON Ned = OZOT/OL/L
0g'ZS $ oo'ses $ bo Aew pue Jequiaoeg Jo} sejnpayos pexy :ei (UBIO; ayUejg) sjUejUNOOCE s AUedWOD YIM [eWay sisAjeuy sseuisng ZHON Md = OZOZT/OLIL
Ose $ oosze $ V0 BOUBLIBA youAed BPOUTTGI O} UINQUS}UTAA UB{f Wool Sjenyoe youded dS jsenbay sishjeuy ssouisng BONBd SUUD OZOT/OLE
oo'00e $ oosle $ 80 }Se0810j Oj sjenjoe }jo1Aed ayouoseY sishjeuy ssoulsng = BNl8q SUD OZOZ/OL/L
0g'@s $ ocoszs ¢ oO Buy ainpeyos :ai saved sud pue seON] UYOL YM 12D 40}99q] YIM - sBunaEy ZUON MEd = OZOZ/E/L
oo'sOL $ Gcoszs $ zo a UEDIEW 284 (dy Aj4ieg) esiueq pue uBUg UM 12D 4ogeq WIM - sBunsey) 19ZH8N INed = OZOZ/E/L
Os'ZSE $ ooszs $ £0 Bulsojo gq puke Moy Ysed ‘suo}esedo Ajiep vei juawebeuew A4g YM 12D 4oqeq WM - sBUNEEW, 19ZHON Ned = OZOZ/G/L
OF ZL $ oosse §$ £0 Moy Used pue ‘Bugiodes Bujwoodn jo Bunuy ‘esop gq ssnosip - 20 moy seo A}1eq Joyged uM - sBunseyy = Bul SUUD —-OZOZ/G/L
og Ze $ oosle $ Vo uoHeWOjU} ainpayos jo Bujwy BuipueBes seo] uyor pue jez}EN ined YIM [12D Joga uM - sbuneeW = BDNB SUYD = OZOZ/B/L
00°Sz $ cose $ zo pied Uipaio ejjueoey) SurpseBes UOsi|]!AA OSIVEC] PUB JOZION [Ned YM 1125 Joga yM- sGuneeyy = BINS SUD —--OZOTZ/G/L
os ZSt $ ooszs $¢ eo SBINPSYOS [i SUD PUB TNA UNM 12D jesunog ym - sBunsey eZHON Ned = OZOZ/E/L
Og ZL $ ose § £0 seinpayos jo snjeys BuipieBeu jeTHON {Neg pue ‘sioAy Weg NAA UM 18D Jesunog YM -sBuyseyy = 9D SUD» OZOZ/E/L
00°S2 $ oo'sze $ z0 Sainpayos jo snyeys SuipseBa eyunig auuezoy YM [12D Jasunog YM ~- sBunesyy == BNIB SUD OZOTZ/G/L
Os crt $ OOGLr $ £0 uoneuuojul pue deid YO 1 jasUNOD UM 12D jesuNoD yy - sHugsey, ssahy ueUg = OZ0Z/B/L
Os'ZSh $ oo'szs $¢ 0 aINpayos jesse pax Joj Ue; SSNOSIP OF BIsOq SUUD UM HED 4eUjO - sSHunaey 1OZHON IM = OZOZ/E/L
oo'soL $ ooszs $ zo S@iNpeyos Yq JO} siOJIPeID pasnoes pue soUREg JUENIBUOD 85 BON19q SUUD YPM HED Jeo - sSBuneay 1OZHON MEd = OZOZ/G/L
OS’ 22S $ ooszs $¢ VE sajnpayos Buyede.d suehy ueUg @ eduleq SLU YIM {12D Jeug - sbujecy OZHON IMB = OZOTZ/G/Z
OS LL $ oOgle §$ £0 SJOSSE PEXY SSNOSIP 0} JOZEN iNed YM IBD JejO -sbuysey = BONIS SUD = OZOZ/G/Z
00°SZ $ ocosze $ z0 S1OUPasO painoes puke souejeq juensBu0g BurpseBes jeZWON Ned WIM 1129 JeuiO - sSBuyeayy = SUS SUD OZOZ/G/Z
Os Ziy $ oosle $ WL uojeiedaid ainpayos ssnosip 0} sieky UBLG PUB JEZHON INE YIM 1120 Jou -sBunseW = SNS SUD OZOZ/G/Z
oo'0st $ ooSsze $ v0 SNJB}S Josse pexy sSNIsip 0} SueAy URLIG PUR [OZTION Ned YM 12D JeuIO - sSHun@ey = SOUS SUD» OZOZ/E/L
oo's7z $ oocze ¢ 90 speeu uoeUNOjU! TWOS puke y¥4OS Guipsebes ssoAy UBL pUe JOZTEN [Ned UM 12D 4ayjIQ-sBujBopl = BIB SUYD = OZOZ/B/L
00°OSL $ oosée $§ a semnpayos TWOS puke V4OS BuipseBe: jezeNn Ned pue siehy UeLg WIM 1120 Jaujo- sBugeey = 809d SUD «= OZOZ/G/L
0006} $ OOSlr $ vO ua JeeA ye JaaYs eouEleg 0} {leyep Wo4j 9a! Jesse PUB SBINPEYOS 24 gf SYD YM SIIED 4010 - sBugeew sisky ueug = OZOZ/6/L
00"s8z $ coGr $ 90 S@{NPBYOS JO} S}!B\Ep jesse jo SN}E]S G4 gy SUYO PUe N Ine YM [kD Jaulg - sbuneey siahy Ue = OZOZ/G/L
00°06: $ oOSzr ¢ v0 SNIBIS JOSSE POXY SSNOSIP 0} SHYD pue [ned YM [12D J9uIO ~ sSHuneay swoAy UeG = OZOZ/6/Z
os zeg $ ooslr $ L uoneredaid einpayos ssnosip Oj SUuYD pue jNed YIM {12D JeUO - sShugsey sishy uel §— OZ0Z/6/2
o0°soL $ ooses $ z0 @seej juewuidinbe ‘ei ( eusux)4 OU) 10ssaj juawudinbe YM 1129 UOEOIUNWWUOD BOPIUILUOD J0}PelD/SsiOUP|lD J8ZHEN Ned = OZOZ/E/Z
Og 454 $ ooszs $ 0 aouejeg }Gep Siapus| paunoes es (AQ) JOIUINED WILY MaUgelIy NeW UM jew PUR [2D UOPEOIUNWUOD BeRURUOD JO}/PSIQ/SIONPOID J8ZHON INE = OZOZ/G/Z
ozs $ oos¢s ¢ £0 S@jNPayYS ul ESN JO} Suey UBLIG > BO2Ied SYD 0} JueWEEJGe 11pe10 pueg Suniodey Aojdruyueg OZHUON IMed = OZOZ/G/L
oosge)  $ ons $ 92 uoyeog] Aq uMopyeaig jesse pax Bujodey Aoydnayueg ZHON IMed = OZOZ/E/Z
0g 2g $ ooszs $ vo Paid DON eu PNA Hewg Buyiodey Aojdnuyueg 1OZHON INE — OZOT/E/L
OO0'SLE $ oosz7s ¢ 90 VWIOSVAOS -21 B2N16g SUUD F Siehy UELIG UNM 1125 Suniodey Aojdnayueg 18ZHON IN = OZOT/B/L
00°01 $ oo'sZs § v0 S@NPAYIS 184 BONO SUD 9B sueAy UBLIG WIM 12D Buguodey Aoydnuyueg 1OZHON Ned = OZOT/G/Z
00'0zy $ ooo0e $ vb uoqeoyddy aeg uoneoyddy vay jezveN Aespur] = OZOZ/6/L
00°S26 $ oOSsZe §$ 9% BiINPaYps |1eJ@p Jessy PEX!J UO YOM Bupodey Aojdnnjueg = @0legd SUD OZOZ/E/2
Os Ze $ cose § x) SouR]ag Pied jIpelo a/huBOLeW Peye;nojeo pue dnyoeq ym soueleg jueNsBU0D CN AA Puss Bupodey Aojdniyueg = 80a SMUD OZOZ/B/L
og'Ze $ oosze $ Vo JaTYINES UW}, Woy souR}Eeq jueNuBUCD ysonboy Suquodey Aoydnajueg Oz0z/6/2
0S'292 $ ooSsZe ¢ £0 uojZ50] Aq B}ep jesse paxy ez1uebiC Sujodey Aojdnuyueg OZOZ/E/L
os 2€e $ oosze $ 60 TNM 0} pues pue uORedO} Aq AioBajeo Aq jesse pexly jo sypd° eyeaig Bupiodey Aajdnijueg = BBG SHU OZOT/E/L
os7zo't =86©$ Oose $ Le sainpayos uoRed9; Aq jleep Aq jesse paxy Buipjing enunUdD Buyioday Anjdnuyueg = BDNBG SUD = OZOZ/B/L
00'soL $ ooszs $ 20 soyep Bulsojo 4Sef eu (PNAA) 2178 (Ata) WHOIg UMeYS HES suoqeiedg sseursng 1OAIBN Med ~—- OZOT/E/Z
os'Zg $ oasis $ vo umeus Ajeoyoedg “yq ul eum sjueUgsnipe AlejEs a1 pan Woy pue oO} seg Suoneiedg sseujsng = uewsUeg WIT = OZOZ/6/L
0g 29¢ $ ooszs $¢ £0 s}esse Paxy Jos UOHeO] Aq eYep eziuEBiC sishjeuy sseuisng fOZHON IMed = OZOZ/G/Z
oo'0Lz $ ooszs ¢ v0 SNIPIS Jesse pexy Ssnosip oO} URL Pu SUUD UM HED sisfjeuy sseuisng IZUBN INMed = OZOZ/EIL
ogier'Z 86 $ «(ooSZg 6 $ Ly S@jNpeys 10) sjesse paxy sAUeduico ezeWLUNS pus UMOpPYEElg sishjeuy ssoulsng 18ZHON Ned = OZOTZ/E/L
00'SZ $ oosze $ ZO JaHUINeD WEL Woy sjenjoe UM jsedel0) Moy ysED eyepdh siskjeuy ssoujsng = BONG SMUD —-OZOZ/E/L
os Ze $ oogze §$ Vo JaIUINEO ULL Pue “YUOI UMEYS ‘HEADIT PEN 0} S}eNjoe yoom JOLId YPM S~29es0} MOY YSeD PUES sishjeuy SsouIsng == BONG SUD —-OZOZ/6/L

qunowy ayey SunoH uondyosag Mobaye9 joafolg = |EUOISSajold 3e0
a1qeng arqenia

QM 2¥61-02 +# 8SeD

(spidey pueig) ueBlysiy jo J91L)s81q Ua}sa—q

OTT ‘saunqua, Ajqieg
03/16/2021 Page 10 of 15

20-01947-jwo Doc #:447-2 Filed:

Case

QT OS

 

 
 

 
 

 

$ ooszs ¢ zo yeieyly wi0d) s}senbe. Byep suYyD UM HED J8IO - sBujesy) IEZHON Ned = OZO*/SHL
OF Zit $ oosle $ eo syenjoe yeem Joud ‘szuewsn{pe jseaei0) payoefoid ‘syuswiAed Juas ssnosip - feo MOY Yseo ANE 438uIO - sBujsoyy BUN} SUUD OZOS/SLIL
00's $ ose § zo yeseyly WO s}senbei yep SSNosip OF |OZUON INV YA EO 4au1O ~ sSBunsay BHI SUUD — OZOT/SL/L
os'Zsh $ ooszcs $¢ €0 juawipuewe ‘es projpue] Bursue7 yseg YUM 12D suojenoBen puojpue] OZHON INEd = OZOZ/SL/L
og Z9z $ ooszs $ 0 SPUN} dclef :8J JaSUNOD Pu JepUs) UTM HED UONESIUNUIOD BORULUOD J0}1/PasD/SsO}IPBID 1OZHON Med = OZOZ/GLIL
00's $ oogle ¢ z0 $, 18d Peyepyosuoo Buysenbel sewa Maney UOPBOHLINWUUOD Ba_WWOD JOWPAQ/ssoyPasy =» «BINS SYD OZOS/GL/L
og'2e $ ooslze $ vo ySiayUy Wd s]Senbe, Woo! BP MelASY UOPEOUNWIWOD BBYWUWOD JOYPSID/SIOWPAID —« BOB SUYD = OTOT/GL/L
og'Ze $ oosée $ va “WOS 40} JuNOwe puey UO YseO pesiaal SuipseBo! PNA eWg Bunodey Aoydnaqueg Soiled SUUD — OZOZ/SL/L
og Ze $ oogze $ Vo uol200} Jed odes jesse pexy BuipieGei ueoy aueld eWay Burodey Aoydnayueg BHO SUUD — OZOZ/GL/L
0° £81 $ ao'sze ¢$ $0 WOS Puawe 0} UOReDO] Jed JuNOWEe Yseo WUD Bupiodey Aoydnayueg Bed SHUD — OZOT/SL/L
OS'ZS1 $ coszs § £0 39 pas|res pue YOW ‘sjen}ae gq Bulpnjous peopyiom pue suoHeledo ssnosip 0} AAG YM 129 Ae sishjeuy ssauisng ZION MEd = OZOZ/SL/Z
00°SZ $ oosle ¢ ZO sjenjoe yoom solid Lym JSed9I0) MOY YseO eFepdy sishjeuy sseuisng BONG SUUD — OZOZ/SL/L
og'ze $ cose $ Vo suoyduinsse jse0eJ0) pesinal dojaaep 0} aly se0910) yuOIg UMeYS Pues sishjeuy sseursng B08 SUUD — OZOZ/S/L
ose $ oogle ¢ vo JaiyINeD wi) Woy Arewiuns josAed ounr Mal|Aey sishjeuy ssouisng = BDSG SUD OZOZ/SL/Z
00°00¢ $ oosze $ 80 SOOUBLIEA JUNGIDE YUBG MOY YSEO YOIRasayYy siskjeuy sseujsng BdiBg SUUD OOS L/L
osdiy't  $ OOSZS $F £2 Jepua] paindes pue ODN 10} Bsn spuNy ddd HO BiNpeyos uedoidg Buroday Aojdnqueg {OZHON INE = OZOZ/SLL
Og'ZGL $ ooszs $ £0 @INPEUOS SPUN ddd JO BSN :e1 jeSUNOS YYM S[EWy Burodey Aqdnyjueg ZHON Ned = OZOZ/GL/Z
os iz9't 6 $ «oOStS ¢ bE SjUsWId]e}s BWOU! a10}s ABW-UeP jo LOeOy;poU Pue UOeplOSsUuCD, Buroday Aoydnajueg JOZHON INE ~— OZOS/SL/L
0S°208 $ OOSLr $ Lh uoneuuojur Gunoddns pepeyep HOW Jo MoIAad Bunodey Aoydnjueg sueky ueUg = OZOZ/SL/L
og z92 $ ooszs $ sO Moy Ysed pue SuOREJedo Ajfep ‘a4 UMeUS PUR Wit ‘es]UEC) YIM [129 Joyqaq uum - sBunesy ZHON INEd = OZOZ/PL/L
00'Ssz7z $ oogze $ 90 sjuswiked dy pue ‘soueyen yoiXed ‘syeloueuy gq Ssnosip - Yeo MOY YseD Ayeq 40}qeq YUM - sBuneay) BONS SUUD — OZOZ/PL/L
oo'szs $ cos7s $ OL SPUN} ddd Jo Bupjoey ssnosip 0} fesunco uM eO fasunog yy - sBugeey 19ZHON IN = OZOZ/PL/L
oo'sze $ ooge ¢$ OF SSN PUB SEOINOS dejcj BuipseBes yaoug yOoY Pue ‘Hsinyoed ‘vOPO\sEYy YM Teo jssunoD YM- sBujesy = 8D SHU OZOZ/PL/L
OO'SLP $ oOOSLP $ OL S}USWpuSWwe jenuejod pue sejnpayos a Aueduwioo pue fesuNnod OY UNM Heo JBSUNCD YH ~ sBujeeyy suahy ueug OOCMH LL
oo'szs $ oo¢Szs $¢ OL J9SUNOS YPM SB|NPSYOS jo MBIADY JauC - sSBujaoy ZION Neg = OZOMPL/Z
0g Z9z $ onszZs $ 0 UeLg  SHUD UM UOISSNOSID HOW Sd JeuIC - sSBugeey AION ed OZOZ PLL
00'S4e $ oosze $ OL sajnpayos pepuewe BSurpieBes PAA puUe ‘AyJeg ‘yaGUD YOON UIIM He Jeg - sbugsey BUG SUUD — OZOZ/PLIL
Os'Zet $ cose $ $0 Spoeu Byep YOW BuipueBes siehy Uelig pure JOZIEN |Ned UM TED Joy - SOuneeW = BANS SUD —-OZOT/PLIL
0S 2e% $ oOGér § so spaeu eyep HOW SujpseBer suyo pure ined YM Hed 4OUIO - SBunsey sieky ueNg § OZOZ/PLIL
og'4sL $ ooSzs $ £0 juawipuewe pasodoid pue umopynus ‘eu 7] Buisuey yseg WM Heo suojenoBen puojpuey OZHON INEd = OZOZ/PLIL
OS'281 $ onSée ¢ so uoneoyddy 904 uoneoddy sez uojdry IPOH OZOS/P LZ
os'zs $ oos¢s § LO ‘Janda 12WSe OOP) 0} Aides pue peasy UORBOIUNURUOD BEPRULUOD JO} Pe: D/suoppPesD BZHON INed = OZOZ/PL/L
00°SL $ oosze $ z'0 DON 40} Wood EJP Ul, TRq [2AB] 1O}S OPIADI UOHEOIUNUIOD BAYAULUD JOUPSIO/SIONPAID = —§»«- BONA SUD OZOT/PL/L
00081 $ aoooe $ 90 uoneaiddy aay uopeoyddy 984 jemleN Aespur] § OZOZ/PL/L
09282 $ oogle §$ LZ OZ/LE/G JO SB URIOW ByURIq WO. ajy payepdn LIM UORROO] Aq AreWiUNs jessy paxiy ayepdn Bupodey Aojdnajueg = Sala SLU —-OZOZ/PL/L
ose $ oogle ¢ OL TNM UNM {120 0) uoReiedaid ul sejnpayos payy MalAgY Bupodey Aojdruyueg = BONG SUD OZOZ/PL/L
ooszs $ cogs ¢ OF “ABUOW dele} JO} JUNOIO OF MOL SSNOSIP 03 OY PUE DIS|NYORY ‘UOPO}SeWY/M EO suoyeiadO sseuisng = uBWSURg WI OZOZ/PL/L
os'@s $ ooszo $¢ bo Buysod J/o OZ02"9'L Puke Jsenbai OON :64 eoUleg SUD WIM HED sishieuy sseuisng 1OZUON Ne OZOR/PL/L
OS ZLL $ oo'ss $ eo UBD} ddd SkePom] 81 SON) UYOS /M Eo sisdjeuy sseuisng = uewusueg WI OZOz/P L/L
og le $ oose $ mt) Saqy UORe|OUOe [}lANd Jenne Wi, puss sisjeuy ssouisng BHO SUUD — OZOZ/FLIL
ose $ oosze $ i) SI EL/Z Bj29I0 puke aly 1S20810} MOly YSeD 9// OZHELOWEY) siskjeuy sseuisng SHB SUUD — OZOZ/PL/L
oszs $ ooSs¢s ¢ Vo seotoau! Buipueysyno 94 (Ag) 8s1usq YIM 129 dy 4o}qaq YM - sbujeey (ZION Med = OZOZ/EL/L
Og Ze $ ooGLE $ 8) UOSIHILAA @S1UAQ UII S8d{OAU! cfy Uedo ssnosip - {feo suOHBIedo/moOY Yseo Aye 40199 UM - sSHuReeyy BONG} SUUD — OZOZ/EL/L
oo'06! $ oo'Slr $ vO leo Moy YseO Joqeq YM - sBuneay sweky UB § OZOZ/ELL
oo'soL $ oco'szs ¢ z0 sysanbeu DON 281 Bsl8q “D UNM ED. Jeyio - sBuneay OZHON Med = OZOT/EWL
00°SL $ oosle $¢ zo sysenbau Byep DON Buipsebei jozan ined WM 12D 4eu1Q - sBuneasy = BOB SUD» OZOZ/E L/L
oO'SOL $ cose ¢$ ZO uaIPUEaWe 1S °84 PUR}JOH Jo pso;pue| pue (A4g) PEN WIM STEWS suogenofen piojpuey (ZEN Id = OZOZ/EL/L
oo'soL $ ooses $ z0 St Ain anp syues Aine jo sjueushed cos Aug UM sey suojenoBen pojpuey fOZION INEct §— OZOT/EL/L
os 29¢ $ ooszs $ £0 ASG] 5,2([9}G *@1 JasuNoS UA Pee pue s}IpPy suonenoben piojpuey JOZHON INE — OZOZ/EL/L
oo'ste $ oo'szs $ 90 jesunoo YyyM [129 99N UOTOTUNLUAIOD B97] LULUOD J0}|Pe1D/SIO}PelD OZHON Med = OZOZ/EL/L
oo'soL $ ooges $ zo s}senbeu ON ‘81 vopoysey fewg UOHROUNUIUOD ea] UID JO}|Pe1D/SIOHPOD ZION IREd = OZOZ/EL/L
00'Sre $ oogzg $ 90 4Jo\geq wo soop Sunje6 pue ydly BuipseBes jesunco pue v4 Say} JOPPA /M |[ED UOREOIUNULUOD BOY ULOD JO}PeID/ssiOyPeiy = URLSURD WI OZOZ/EL/L
OSZLL $ ooGZS $ €0 Vadlv 0} sabueyo s,eapjuWudd ssnosip 0} Yeqoy pue UYOr M {12D UOHROLUNUAUOD SBTIWLUOD JOpalD/suoypeig = UBS) WIP OZOZ/EL/L
og Ze $ ooGcze $ oO Wood Byep UI paysenbes uoPeWOjU! Wd BuipeBes Yosie}] Yeqoy pur JOZIEN Neg Woy SHEA MaIADy UORBOIUNUAUOD SEYUUOD JOUPAID/SJOWPSID =» BOMB SUYD — OZOT/EL/L
og'Z9g $ cose $ ot Wood eyep U; soKR|d pue sail jesse paxy PUB S}SedG10j MOY) YSED fOOX3 JRULIOJ UOPRIUNULUOD BOB LULUOD JOYPAD/SIONPRsQ —=»«- BONA SUD —-OZOT/ELL
oo'09¢ $ oooce $ aL uogqeoddy 923 uoneoiddy e945 lezen Aespur]  OZOZ/EL/L
00'099 $ ooo0E ¢ Zz uojeoddy ee4 uojeoyddy ee4 jezHEN Aespur] OZOZ/EL/L
Og Zab $ oosle ¢ g0 UBIOWY S1URief LUOY Pally HE}Ep Jessy Pexij MBIAGY Bupiodey Aojdnnjueg = Saul SUD. OZOZ/EL/L
os Ze $ oosle ¢ bo uoysenb soured Joypaio SuipseBes rN WOY fieUs 0} puodsey Bupodey Aojdnyueg B0H8d SUUD — OZOZ/ELIL
os Ze $ oOSZe $ Ko UBIOW BUR] WO UORRWLIOJU! assy Pex!.j (eUOHIPpe jsenbay Buriodey Arjdniyueg = BBY SUUD = OZOZ/EL/L
ogZe $ oo'sze $ Vo sjuswAed jue Aine BuipseBas jewie joZ}ON [Ned MEIAeY sisjeuly ssoulsng = BON SUUD — OZOZ/EL/L
OG ZBL $ oose ¢ so uogeyiouooe Jseoel0; jouAed eyepdn pue Auedwioo woy ayy jouAed JauLeg MaIARY siskjeuy sseuisng Bld SUUD = OZOZ/EL/L
OS Ze $ oosze $ Vo yodes ysey sayes Ayep meiney sishjeuy sseuisng =» @211B8qG SUUD- OZOZ/EW/L
os Ze $ oosZe $ Vo 3820810} MOY YSED Uj JOU SeeKojdwa Jo sNye}s BujAyJe]O WNqueqUiAA UES EWS sishjeuy sseuisng = 8DNG8q SUD OZOZ/EL/L
OS'ZSL $ ooszs ¢ £0 juaupuawe $,21(9}¢ pesodoid eye;noutlo pue Aypoy suojenoBen piojpuey BZUON INBd — OZOT/ZL/L
0s'Z9S $ oosze $ GL uoyeoiddy 94 uonjeoyddy 04 uodT IPIPH — OZOZ/ZL/L

yunoury ayey sunoy uondusasag Aiaheye5 yafoig —- JeUOISSajoig ayeg
armenia sae

QM 2761-02 t# A8ED

(spidey pueig) ueBYoIW Jo JOLjSIG Wa}sapA

O11 ‘saunqua, Ayueg
03/16/2021 Page 11o0f15

20-01947-jwo Doc #:447-2 Filed:

Case

QT jOS

 
 

 

 

 

 

0g Z92 $ oogzs ¢ $0 BoyOU YOINYS 223 3.1.0 UM ED UOHROIINWLUOD BBRULUOD J0}|Peid/Si0]|peip ZION Neg OZOR/LLL
00'0€z $ ooges $ ro SUNS JO} S88} S,SORIWILOD JOVPOsD JO MI}ASY UGIEOIUNUALOD BORUKUOD JOPPSO/Ss1OHPSsQ = UBISURD UIE OZOZ/L L/L
GOOEZ $ ooss $ ro soenssi jequejod By tre pue ysanbas JUBWINDOP OO ai uyol a eo UOHEOUNULUOD BBPULUOD JOHPSi9/SsOP"Pals UBUISUES) Wit OZOZ/LbIL
ost $ aoSZs ¢ eo ASA M119 Lee seye pue 99M /m [eo sly BulpieBe: jjeQ UOHBOLUNURUOD GOPULUOD JOYPelg/sioypasg — UBUISURDd WIE OZOZ/L L/L
og'4sb $ oosze ¢ 50 }SEB9BI0}] MOY USED SSNOSIP O) SIOULEd JSIOULLY UTM 12D UOMBOIUNURLOD BOYRUWOD AOYPAID/SIOYWPSID =» BOB SUD OZOZ/L L/L
on OLZ $ ooszs $ v0 uoysenb 1 Sf 0] esuodses ul UIMeu XB} GLOZ JO MINDY Bunloday Aojdn.queg OZHON INE = OZOZ/LL/L
0s'z9z $ ooSszs $ go ASN J0) syuaweje}s sjepueuy aunp deig Buroday Aojdnuyueg ZION Ned = OZOT/LL/L
00°08 $ ooszs $ gL DON PUB _LSN UM [189 Budd 188jq JO MelAey Pue SHuLZa} YNOD ye eouEpusTYy OZWON Ned OZOR/LLL
00°SOL $ ooses ¢ zo siahy UeLIg YM dnMO}O) [129 LGM JO UOISsNOSIG 4aulo - sbujeey) (ZEN MEd = OZOT/L LL
oooso'l = $ aoooe $ 9€ uojeoyddy ee4 uopeoyuddy ea4 jezen Aespury = OZOZ/Lt/L
os Ze $ oosze ¢ Lo AIBWUUINS JOSSE PX, PASIAGI PN AA PUES Bupoday Aoydnajueg BHA SUUD — OZOZ/LLIL
OS'ZEL $ oOSle $ eo Aue Aq jreyap jesse paxy FNM PUES Buroday Anjdrunjueg BUNBd SUUD = OZOZ/Lb/L
og Ze $ oosle §$ Vo @INPSYNS JESSE PExy jOZ}HON {Neg pues Burodey Aojdnqueg @INBd SUUD — OZOT/L L/L
os Ze $ oosze $ Lo @QURApE/UeO} SISOS eA Suipiebes speoueLYy Maley Suroday Aojdnayueg BUG SUD — OZOZ/LLL
og zz $ ooses §$ sO Ag 12 UMeUg UM Ise08I04 Sejeg siskjeuy sseuisng ZION INE = OZOLLL
00012 $ ooszs $ v0 JOyUeG JUSURSBAU! YIM Sishjeue [jeLeTeMm MaIAaY sisfjeuy ssauisng ZION Med = OZOT/LLL
00°szg $ ooGzs ¢ oF BoUulSd SHUD PUB UBUSURD WIP YM Yo payepdn Maley sishjeuy ssoujsng 1OZHON INE = OZOZ/LVL
00'092't $ oases ¢$ vz ado usemjeg uojefeBes yseo pepnjoul yuewebeuew Auedwioo pue Jayueg juaWseAut Aq pepuawiuOdal se {JeL1a]2M xe pue 4/0 0} sju@ysnipe apeyy sishjeuly ssouisng JOZHON INE = OZOS/LUIL
oo'szg $ ovals $ OL SUUD pug [Ned M JEpOU MOY USED pasiagi jo MaJABY siskjeuy sseuisng = uewusUuRd WIT OZOZ/L L/L
00°0ez $ oOSslS §$ v0 HEL a}EM Pasires MBIAai O} UOPO}SE /M 12D sishjeuly sseuisng = ualusURg WIE OZOZ/LL/L
os Ze $ cose $ 10 Aseluuins esse pexy Aid sesuey pay puss sisjeuy sseuisng = 8018 SLU OZOZ/LL/L
oselL $ cose $ £0 1OZHION Ned pues yUoIG UMEYS LIM ]SBDeI0j Sales pasines MaINeY sishjeuy sseuisng = S018 SUD OZOZ/LL/L
oo'sze $ oOsze §$ OF J8ZHON [Ned pue UBWISURD WIP YM MOY Seo MeIAOY sishjeuy sseuisng = 88g SUD OZOT/L L/L
oo'sLE $ ooszs $ 90 YON SSNOSIp 0} UeUg pur SLY UNM JRO Buyroday Aojdnayueg IBQION Ned = OZOZ/LLL
00'0Lz $ ooSs7s ¢ vO uo|ssnosip YOW Burodey Aojdnajueg ZION MEd = OZOZ/LL/L
age $ oosze §$ vo JOZeN [Ned pue suehy YEG 0} S,NIG Aigjue jo js pues Buryodey Aojdniyueg = BOB SHU OZOZ/L L/L
00°Szz $ oOsZe $ 90 HOW Ssnosip 0} Sued URI PUR feZ}ON INE} YM 1125 Buyiodey Anjdniyueg = AONB SMUD «= OZOT/L L/L
00°S8z $ O0SLy ¢ 90 SUMO} YOW {Ge BAR JO MAIAGL Buriodey Aojdnayueg sieky ue § OZOz/ LLL
oszel't $$ OOSZy § SZ HOW 40} ojuj aiqeyeae moines Buyodey Aojdnayueg suahy uel = OZOZ/LL/L
O0°O61L $ OOSly $ ro 40}Q6C} 913 JO} UBpING SAE ASHULUpPe SnpuN ssneo pue ajqesn jou ave yom SLLUO] HOW uRBlUo UJ8}S9 AA 84 [BSUNCO YIM IPS Suroday Agydnayueg suahy uBug OZOZ/L LIZ
90°04S $ oOSLy $ zh Be2p HOW eitduico Burpodey Aojdn.queg siohy URL — OZOZ/LL/L
OG TLL $ OOSLy $ oh GW Lpe puspy 22e\q jo MalAey pue shee} NOD 7e aoURpUaRY suahy UBL OZOZ/LL/L
og'zs $ ooszo § 0 TNM 4M sainpasoid Buippiq a, jpeg SSO00lde AILS 1OZION Ned = OZOZ/NLL
os"29€ $ oo'szs $ £0 Hepeyem ysed 191 AUedwos puke jesUNCO YM UOIssNosiG SSB001d BIS (BZUON Ned OZOZ/OL/L
og'z¢ $ ooszs ¢ Oo aynpayss jey9]2M :01 (SW) AAG UM 1129 SS8001d [2S ZION Ned — OZOZ/IL/Z
OG'Z8L $ oosle § go SISAJEUe [IBUAIE AA 1K MOIASY SS8001d BIBS = BONA SUD OZOZ/OL/L
os eee $ Cosy § £0 J@SUNOD pue we! ‘PAN WIM [120 deid Lye 4ojgaq UM - sBunsey suehy UBLG §— OZOZ/L/L
OF 251 $ ooszs ¢ £0 B0u18ef SUYD UIA UOISSNOSIP [eHe}e AA Joyo - shunseyy f8ZHON Ned = OZOZ/OL/L
coos! $ oOaZe $ v0 Jeune wi, YM eoueLeA souRjeg ysed Bulpue ssnosip - yeo Moy yses Ayed Jaro - shuneey BS SUUD — OZOZ/OW/L
OSeLL $ oosze § €0 "ySB9aJ0j MOY USED By] 0} Seyepdn ssnosip 0} feZ}IEN Ned WIM HED JeulO - SBujeayy BONG SUUD — OZOZ/OLL
ooste $ ooszs $ 90 suojsabins um pen jlewe/iooy Busuey yse3 Bunjiomey suonenoBen psojpue] OZION ed OZOZ/OLIL
00°S0L $ oos¢s $ zo ainyeubis Joy jueuipuawwe sjodeeuuiy Buipues pue meney suojeyoben pucjpue] ZHON MEd = — OZOZ/IL/L
OS'ZSb $ ooszs ¢ €0 MO{ABL 10} (TNA) }OSUNOO 0} PseMUCY pue jUeUUPUEUe pesodoid s,eye}g AjIpo pue Me;AaY suoyejoBen piojpue) OZHON INEd = OZOZ/OL/Z
og 2g $ ooszs $ eo suoyeyobeu aseaj ojddiy peosg :o1 pen OAD WIM siewy suonenoBen piojpuey J9ZHON Ned = OZOZ/OWL
og-zs $ oosz7s $ ro suojoeles eseaj :64 UOpO}SeW) YIM |FeWe suonenoben puojpuey 1OZION INEd = OZOZ/OL/L
os %s $ ooszs $¢ 0 suojvafes ase] Gunjny :31 jasuNoD Oj ewe suojenoBen piojpuey AION Ned —OZOZ/9V/L
OO'SLE $ oogzs $ 90 puojpue] aiddiy peosg 0} uoIsinay jew suoneyoBen piojpuey OZHON IRB OZOZ/OL/L
00012 $ oo'ses $ vo Puojpuey Bujsue] seg uM 12D suojegobey pioipuey ZION INEd = OZOZ/OLIL
o0'0S2 $ oose §$ A uoneonddy 34 uoneajddy a4 UO}d!T IPIEH = OZOZ/9L/Z
oo'sLe $ ooSzs $ 90 DON 40} ajnpayos ys09 ino asivoy UONROIUNLULOD BERLWWOD 10}/PEsD/SIOYPSID JOZHON INBd = OZOZ/OL/L
co'soL $ ooszs $ zo ewe DON 0} Adal pue peey UOREOIUNWIOD BaYysUWIOD JONPalD/ssOypa1_ 18ZHON Ned = OZOZ/9L/L
og Zs $ ooszs $ bo SUMOPINYS O} Payejes UOASENb JON +62 AIG YUOIG UMeYS YIM {12D UONEdIUNUIUOD BERIURNOD 4OPe1D/SIONPOID OZION INE = OZOZ/OL/L
OG 29 $ oo'szs $¢ £0 jesunoo pue Jo}gep YM Bulesy Lye Jo UOISsnosiq 40\geq UM - sbuneayy OZNON INE = OZOT/OLL
oo'0ce $ opooe §$ be uoneoyddy ee3 uoneoyddy ea4 jezten Aaspur] § OZOz/9L/2
00°02% $ oo00e $ 60 uonesiddy 904 uoneoyddy ee4 lezen Aespury = OzOz/9L/L
ao'ozt $ ooo0e $ v0 uoneaiddy 604 uoneojddy ee4 jezen Aespur] § OzOZz/9L/2
OS 282 $ oogze $§ Lz sojy Aijue jenpiaipul oyU{ Oj [HeTep Jesse pexy syeedeg Buyodey Aojdnjueg BOB SUUD — OZOZ/OL/L
os le $ oosle $ 0 ejyepdn jueuipuawie TOS YM PNA ewy Burodey Aojdniyueg = 80119 SUD OZOZ/OLIL
og £e $ oosze § ko 4npoom MaJpuy YM UONeiNO|eo enjeA jesse pexy OZ/LE/G WIYUOD, Supodey Aoydruyueg = 9041 SUID. OZOZ/SL/L
ooste $ ooSes §$ 90 yeayspeaids UOREINIIED de MBIAG! 0} UYOF puke UOSEP Wit M IeD suojesedg ssauisng OZHON hed = OZOZ/OL/L
og 498 $ ooseo $¢$ zZ0 syuewAed deid wif pue PyS;NYyoRY ‘uopoysey] ‘AUEdWOD /M EO suoneiedg sseuisng OZYON Med OZOZ/OL/L
os Zor $ oosés $ £0 syjuawiked deel 64 OY pue PYsiNyoR, ‘uOpo}seYy ‘AUedWOD /M 12D suoyeiedO sseujsng = ueWISUeg WIP = OZOZ/OL/L
00'°SPE $ ooszg $ 90 neo Auedwios 40} deig ‘swies auj jo MaIAGi pue Jaayspeaids UOReINDIEI ddd MEIAG! 0} UYOT pue LOSES [Neg M FIED suojesedo ssouisng ueWSURd WIP OZOZ/SL/L
og Ze $ cose $ Vo WOO] REP Ut JEPIO} DON PUB _LSN 0} aj MOY Used QZ/g/Z pedi siskjeuy ssoulsng = GB SLU OZOZ/BL/L
os Ze $ oosse §$ bo 814 Td a10}s apis Aq apis Jo ejduuexe Je1yiNed wily pueg siskjeuy ssoulsng =» 9018 SUUD_-OZOZ/SL/L
og Zor $ oosés §$ Z0 payeye St ddd MOY Puke pig esioy Bunje}s o1 Jepue7 Pue pisiNyoed UOPO|SeW M 120 SSO001d BJBG — URWISURD WIE OZOZ/SL/Z
yunowy ajyey sunoH uondussag AsoGaze9 yafoig — jeuoissajoid aye
aqenia a1genia

Gat 1761-02 :# aseD
(spidey pueig) ueGiyoiw Jo youZsIq Ws}sa”y
O71 ‘sainjua, Atsieg
03/16/2021 Page 12 of 15

20-01947-jwo Doc #:447-2 Filed:

Case

OTJOL

 

 

OF ZSb $ ooszs $ eo uo njosas jeqo)6 :e1 (uopo}sey) YosueH PeEqoY UJIM sqeWwy sishjeuy ssoursng 1OZION INE — OOS LL
os'z9z $ ooS¢s $ 0 syeloid sejes oi pub Aag UM EO sishjeuy sseuisng BZHAN REG = OZOZ/LE/L
og Ze $ oo'sle $ a) HEAPY] PAN 0} 1SI| esse paxy AIO sesuey Pueg sisjeuy ssoulsng = 20418 SUD OZOZ/LZ/L
OF 419 $ 0O'SLr $ eL YOW aun mais]! pue auedaid Burpiodey Aojdnajueg suohy UG = OZOZ/LZ/L
0g'z89 $ ooSzZs $ eb l}20 sjeuaissajoid aye Yo pus yepeyeM 0} SUOISIAOY SSB001g BIE EHION INEd = OZOZ/OTL
og Z9z $ aoszs $ so wea} (26a YIM 11BLE}EM Jo MIIACY SSB001q BIBS 19ZHON INEd ~— OZOZ/OZL
OG'LSL $ ocoszs $ €0 HELO]EM [81 UOPO|seW YIM YOSsd} Weqoy YM suoYd pue spe SSA001q 91S ZION INEd = OZOZ/OL
OF 251 $ ooszs $ €0 Moy spuny SuipseBeu wir pue uyor m j}eo dn Mojjo4 SS8001¢] B/ES ZION Ned = OZOZ/OZ/L
OOSLE $ ooszs $ ZO MOl} SPUN{ UO [feLa SPBqOY UO JUBUILUCD SUYOr Jo MaIAeY SsE00ig B(eES URLISURD WIT OZOZ/OZ/L
Os elt $ cosss §$ £0 moy spun; BujpieBes neg pue Yor m je dn Mojo. sse00lg B}eG  UeWSURQ UIT OZOZ/0Z/L
05°L82 $ oosZs $ $0 8}809 84ND PUB ddd Bulpnjou! spuny jo Moy ssnosip 0} Oy PUe Pan ‘UOpo|sey ‘ysINyoed ‘NM /M IED SSB00ig BeG — URWISURD WIT OZOZ/O7/L
0g°4e $ oosze $ Vo suojeinojeo (9)(a)z0g SupseBe, uewisued wir pue jeZHEN ined [Wy SSB001g BEG = BOO SMUD — OZOT/OT/Z
Og 'Z8t $ oogze $ so anp sjuewided cy pue ‘Jse0a10j esuadxe ‘puey sajes ssnosip - {feo Moy Yseo Ajreq 4oqeq uM- sBunesW = BOs SUUD = OZOT/OZ/L
00°061 $ ooSly $ v0 leo seoe10) yseo 40}qeq WM - sBunsay suohy Ue 0Z0Z/0Z/L
o0'so1L $ ooszs $ zo SHUD YM sisenbes OON ssnosiq JauIO - sbujeay J8ZHON INEd = OZOZ/OZL
00°SZ $ oosze $¢ Zo 18Z}HEN ined YIM sjsenbei DON ssnosiq JaUIO - SHuNeaW = BING SUD = OZOTZ/OZ/L
00'OLZ $ ooszs $ vO (uonoNSUOD PuopoyY) PsO;PUR] BO4jO YUM HED, suoyenoBen piojpuey ZION Ned = OZOZ/0Z/L
oo'soL $ ooszs $ zo sayuesend pue eased} soljo :o4 Pan OA UM 1189 suojenoBean pojpuey (9ZHON INEd = OZOZ/OZL
OS'28L $ ons $ sO uoneoiddy eeg uoneoyddy eeg uojdry IPOH = OZOZ/O7/L
0g"2ez $ OOGLr $ so Ajujuow eunr ssedeid pue malAai uoneayddy ae siohy uel —Oz0z/Oe/2
os zy $ ooszs $ 60 Auedwioo 34) wou sjsenbei umop Bunjoe.y pue sjsenbeu 997 0} Buipucdsey YOREOIUNWILUOD eay{LUWOD JO}!PeID/s1OH|P|sD, ZION Ned — OZOZ/OZ/L
00°01z $ ooszs $¢ 0 Wuued Joyeagia -a1 spidey puesd Jo AYO yy 12D UOBO|UNLIWOD BERLUIOD 1011PeID/SuO}PI1D AION Med —OZOZ/OT/L
OO'SLL $ cools $ rat) asuodsei Oy pue sysenbai 99 jo majAay UONEOIUNUAUOD GEYIUUOD JO}PEsD/SIOWPSIQ = UBLUSURD WIT —_OZOZ/OZ/L
OSZLL $ oosze $ £0 DON 49) uoyedo} Aq sey yep pue ArewiwNs jesse paxy peojdy UORBOIUNUAUOD GEYLUWIOD JOYPOD/SIOWPOID —«- BONG SMUD OZOT/OZ/L
oose $ oosle = §$ Z0 DON 40} pseoes0} asuadxa pue sajes 480k 40 S01 peojdn pue yeuwo4 UOPESIUNWLUOD SOYLLUOD JOUPSID/SJIOPPAID BIHBd SUUD OZOz/Od/ 2
og'ze $ oosze $ tO ON 40} 1eJep jewasingsip BurpseBe: jezEN ined pue sidAy UeLIg 0} [few UORBOUMUUIOD GERLUUOD JOYWPSID/SIOWPOIQ =» BOB SUD --OTZOT/OZ/L
05°29 $ oozes ¢ £0 Bueey ssedoid Pig Pus) r2ajq jo MaIAeY pue sBuLBAH HNO ye souRpuSTY JOZION Red = OZOZ/OZ/L
og Ze $ oosze $ on) DON 40} spoEAUOD jo js!] sua] YOOID YOOY pu Ayeg puag Buyodey Aojdnuyueg = BONBG SUD OZOZ/OZ/L
os'29z $ ooSses $ G0 sjuewesingsip pue sees BulpseBai Joygap yy sew suoyeiedo sseuisng OZUON INR OZOZT/OZ/L
oo'osp $ oosle $ ZL Pojpue] UM suOISsNosip 10} sjesse Paxyy AID SesUEY JO }SI] B}BQID siskjeuy sseuisng =» BO118qj SUD. OZOT/OZ/L
Ooo Zor 3 oogig $ 20 HNoo uf Suueay SOINPSI0if Pilg Je @OUBPUATY IBdig jO MBIABY pue sBunesy NOD }2 soURpuAany UBWUSURS Wit =OZ0Z/07/L
0S'29z $ ooszs $ sO UopoyseW YjM UOISsNosip jjeLs}e AA SSO00ql BIS 1OZHON NBS = OZOZ/GL/L
oszezt 8 $ oos7s ¢ ee Jeyued JUSLUISBALI UMM 1/20 UO paseg sishjeue {J/BLO}EM Pur 4/0 0} suCISIARY SSB001d B]ES OZON INEd = OZOZ/GL/L
oo°OLz $ ooses $ v0 SHU UUM Jeyued ]UaLUISeAU! UM [}20 UO peseq [12La}eM XO pue }se9e10} Yseo 0] seBueUD SS800/q ales ZEN Ned = OZOZ/GLIL
os zy $ oogzs ¢ 60 saBueyp }seoe so} yseo pue |jepayem :a4 UOpo}sew je yosiep] Waqoy YPM [12D SS800iq 12S OZHON INEd = OZOZ/BL/L
os'28L $ oosze $ $0 IOZHON (NB Wd [fELEyEM 1Xe Pesiral MBIADY SSG00l DIES BNO SUD OZOZ/SL/L
OF LBL $ oosze $ go SHPS [eLeyEM jeuy Mendy SSE00i LG == BONS SUD OZOT/SL/L
oo'Ost $ ooSle $ vo Yosia}] UaqOY WIM j120 puodes Jaye JeZON (Ned YM [eo dn moos SSOI0ig BES «BOB SUUD—--OZOZ/BL/L
os le $ oosle $ Vo suujero (9)(q)z0g SulpseBes pysinyoeg Ym sey SSB00id BIEG =» BDH} SUD.» OZOZ/GL/L
og ze8L $ oosZe $ gO Hepee A SuipseBbeu jeZHEN Ned pue YOsueH Waqoy WWM 1129 SSB00id BES BOHBHSUUD— OZOZ/GL/L
os ee $ oogze $ 60 HEHO}EM PasiAad MBIAGI 0} YOSIA}{ HAGOY PUR JOZHON INE YIM [12D SSB001Y BIBS BOING SUD OZOZ/SL/L
on'sée $ oogze $ OL sisAjeue (9X(q)z0g uibeg SSB001 DIES — «BDH SUD OZOZ/GL/L
os'z9z $ ooezs ¢ sO Add Woy asiueg pue yUoIg UMeUS Y}IM UOISsNOSsip MO] yseo puke LOISssNosip aiqeAed syuncooy 40}968q uM - sBuReayy OZHON Med OZOZ/EL/L
00'SOL $ ooSszs $ Z0 suyejo (9)(q)Z0g uo joked} pue suoHedo| Buiuedo-uoU Oo} spew sjueWARd JUS! SSNOSIP OF SHYD YIM 12D Jao - shujesy OZHEN Ned = OZOZ/EL/L
00g $ oogze $ zo suujef (9)(q)Z0g uo joedLuI pue suoHedO] Buluedo-uoU 0} epew sjueWAed jues SsNoSip 0} JEZHON [Ned YIM [2D JeyjQ-sbuneay = BBG SUUD = OZOZ/BL/L
os'2e $ oosle §$ bo yeays souRjeg oO) eoURLeA Yj AreWUINS Jesse Pexyy YNJPOOAA MaupUY PUSS Bupioday Aajdnyueg = GOB SUUD —OZOZ/GL/L
og 7s $ ooszs ¢ vo juawied juued Joyeaeya ‘21 (Di) suey UeLg pur AIG UIIM sew UORea}UNWIWOD sey [LULOD JO}IPeLD/sIOY PAD OZ18N IN = OZOT/BL/L
OS'ZSt $ oosz7s $ £0 uoRSeNb JON 0} dn-mojloy se sesued} JONI] :81 sey UOPEdIUNWUIWOD BEyILUWOD 40}1P919/SIOYPIID JSZWON INE = OZOT/BL/L
os Zt $ ooszs $ eo DISINYDE PUB NA /M ODN J0 Seqj jeuO!ssejold ounr BuipseBei syewy UOHESIUNLULIOD Gay LULUOD JOUPAD/SIOYPSiD — uBUISURD WIE OZOz/BL/L
0006 $ oo;00E $¢ eb uoyeoiddy 684 uonesiddy ee4 jezien Aespur = z0z/B1/Z
00°0SL $ OOSle $ v0 sayei pue seaj Aewoye azuewUns Burpoday Aoidnjueg OHO SUUD = OZOZ/OLL
OS'2SL $ oosgzs $§ £0 JSeORIO) USEO ‘ei AAG UNM SEW sishjeuy sseuisng ZEN Ned = OZOZ/BL/L
ogzs $ ooSszs $ tO yseoe0j sayes vey (A4g) YUCI UMeUS UM HED sishjeuy ssauisng ZION Ned = OZOT/SL/L
00°SZ $ cose $ z0 }SE08J0} MOY USED Ssnosip Oo} YOSI9} WEGOy WIM {12D SS8001g BBS = BSA SHUD «= OZOZ/AL/L
0S Zlib $ coszs $ 60 iejJeeM ssnosip 0} Apeg uM Gunaoy, 40}g8q UUM - sSujeoyy BION INed = OZO*/ZL/L
00°06 $ oOSib $ ro ainpayos uojeBeiBes yunoooer yuRK/USED Jo MelAaI PUR {feo MOY YseD 40}G0q WM - sBunsoyy siohy UBL OZOZ/LL/L
oo'soL $ ooSzs $ zo ASN 40) sBuypy xe} 91 s910.4U09 JoULIO, YA dn-Mojog JeujO ~ sbuyeey 19ZHION INE OZOZLL/L
co'soL $ oogzs §¢ zo GOH SUUD Y}M 1129 1/0 DON 0) dn-mojog JaujQ - Sbuneey OZUON INed = OZOZ/LL/L
00's $ oogle $ zo SISULEg JSJOYUY YIM Moy Ysed Bulsshosip Joye jeZHON INBd UTM Yeo dn MO}O4 JeUIO - SBuysey BONE SUD OZOT/LW/L
og ee $ oogze § 60 yse09J0] sajes ‘sesuedxe Bugeyew ‘seo; Aued paiuy ssnosip - yeo moy yseo Ayeq 4ayiQ - SHunaayy — BDSG SUYD = OZOZ/LI/L
00°s6 $ OOGlr §$ zo Suneew tye a1 Neg LAM }eo dn-moyos 40d - sBuneey suohy UG OZOZ/LL/L
os'z¢ $ ooszs ¢ bo yooyeq Snog piojpue] puelioy UM {feo BudUd suonenoBen piojpuey JOZHON INE = OZOR/LL/L
OS'ZSt $ cosz7s $ 0 jusuIpusWe sea] ‘oJ Puojpue; aiddry pearg YM sew suogeqoBen piojpuey 18ZHON Ned = OZOZ/LUL
o0'soL $ ooszs $ zo quewipuewe :3/ piojpuel ug *B AAG UM ew suonenoBen puojpuey JSZHON INE = OZOS/LL/L
Og ZS $ costs $ 0 HO NYS ca, ewe pue 31 UNM feo dn-mojjog UOPBOIUNLWUIOD BayULUOD 10}1Pes0/S10}1P91F) OZHON INEd = OZOZ/LV/L
09° Z9Z $ oases $ so DON UM maiAed Moy USES, UOHEDIUNUIIOD BERAUWOD JO} P91O/SiON|PeID ZON INed —OZOZ/LUL
qunowy aey sunoH uondwoseq Aobajeg joaloig = jeuoIssajosd aed
aqend aeHe

qe 261-02 :# aseD

(spidey pueig) ueByory jo 191LNSIC UsE}SAAA

OTT ‘saunqua, Aye
03/16/2021 Page 13 of 15

20-01947-jwo Doc #:447-2 Filed:

Case

OTjO8

  

 

 

 

00069 $ oosss $ ob UO} cid SSNOSIP 0} jNEg pue UYOF ‘egoy ONeW DeN /™ [12D Joyged] WIM - sbujsey) = UeWSURQ WI OZOZ/PZ/L
o0°S2 $ oosle $ 20 Buyeys gy pue ‘Buyin pus yluow pue YOW Ainr ‘uojeyioucoe: jjouAed ssnosip - feo Moy Yseo, Joyqeq YM - sbuyeay BG SHUD = OZOS/FZ/L
00008 $ oosle $ 3'O S@QUBHIBA JS2090} |[o1Aed @}}OU098/ 0} JOIYINES WEL YUM EO 40}99q YM - sBunsey BH SUYD — OZOS/bE/L
00°012 $ ooszs ¢ vO S}SOD BIND JO MAIASY jesunog yim - sBunsay AION Med = OZOS/Fe/L
OS ely $ coSz7S $ 60 @iNpeyos }soo ound ysnipe 0} @0Jjag SUYD YM ed jesunog YM - sbunseW) 1SZHON Med = O0Z/Pa/L
os Zee $ oosle $ 60 jy 1800 auno BuipseBes uez}I3 UCA YJeqeziiy pue jeZWEN [Ned YM 1129 jesuncg ym - shugeey) BHO SHUD = OZOZ/PA/L
OO'OET $ oosss § v0 ded puke uoqueyes eeqIULUOD 0} UORDelgo a1 UYOr M HED UORPOIUNURUOD BOPLUWOD JOUPGID/SIONPSID = URLSURQ WI OZOZ/PZiL
os’ lee $ oosze $ 60 JUSLUTIOOP JS 61nd OR.AUOD a}epdhy Buredayy Aojdruyueg BONO SUUD  — OZOT/Pa/L
00°S2 $ oogze ¢ z0 SUOHEDO] [8 JO} JOBNUOD SAD SUIQuUIOS PUL Aji} }SO9 BN O} Sasseppe psolpuej ppy Surodey Aajdnuyueg BUlBd SUUD = OZOZ/Pe/L
OS ZLL $ ooszs $ eo SUBS 81 UYOL M |B PUB SPUN dd jO BSN 84 JOPUB] ddd WOU) [PEWIa JO MaIABy{ sisfjeuy sseulsng == UBWISURD) WIE OZ0Z/Pe/ 2
OS Le §$ ose $ LO WOO BRREp Jo} sayep Uedo-e PU SLUOHeDO] Jo }sI] /EPOOD uns pueg SSBI0Id BIES BONG SUUD = OZOT/ET/L
os2e $ oosle $ 10 Wu00J BYep 10} }SBDOs0} Sayes Pue soles Ysey jfePOOD uNsnr pues SSB004q SIES BONG SHUD = NZOZ/ET/L
og Ze $ OOSLlE $ Vo HEpcod ugsne 0} jeyep WE Puss SS8001¢j BIBS BBd SUUD —- OZOC/ESL
Og’ Ze $ ooOSsle ¢$ Vo yuOIg UMBUS LOI UOHeD0] Aq soyep uedo sanboy SSB901d BjeS SIBd SUUD = OZOS/ET/L
OF Ze $ oose $ Vo HEISP VED Id pue G4 Gulpuebe sayNED wy WeWy SS8001, BIeS BIHS SUUD = EOT/EC/L
Os Le $ oosze $ to sjsonbei uojewiojut Buipsebes ypepoos unsne jewy SS8I0sq BJES BONOG SUUD = OZOT/ET/L
OS LE $ oosze ¢$ Vo pemo junowe jueniBu0g jueuNo ayenojeg SS8001d afeS BONG SUUD —- OZOT/ETI/L
O0°0SL $ oosze ¢$ v0 Wee} Ayeg 0} pues pue jsij jsenbaei uoneutioju UOpoyseyy 0} sieumo ubissy SSB0Oid BIBS BHOG SUUD = OZOT/ET/L
O0'SLE § ooses $ 90 sjuswesingsip pue suojesedo Ajlep se es}ueq gy WL ‘Pan UIA 12D Jo}eq] yum - sBunoeyy fOAION (Med = OZOC/EM/L
Oost § oo'sze $ 90 SSNSS! jy Ssenbeu UOHRUOjU] UOpO sey ‘S80UBLIEA JSPOBLOJ "SA SIENYOR SSNosip - eo MOY Yseo Apeg 40793 UHM - sBugooyy SoHSg SUD OCOCIES*IL
00°OLE $ oose¢ $ vo S}S09 BIND JOB.HUOD JO UOISSNOSIP PUB MAIADs YBOID YOOY Jauig - sBuneay JOAION NEG = OZOT/ET/L
O0°SOL $ oo'ses ¢ 20 B0H8d SUUD YIM DON 8 LSN 0} UORNquIsip pue dn moyjoy Moy yseO ssnosip Jano - sBuyaayy (ZION Ned = OOT/ee/L
o0'0ee $ oocls $ ro SHUD PUB IN, ‘URLIE/ M HES }BaYSHIOM S}SO9 BND JouQ - sBujesy = uBWsUed UI OZOZ/EZ/L
o0°0S! $ oosle §$ vo $]800 end oRjUOS Buipuebes ueuisuED pue ‘sieiy uelig JOZHEN Ned UM HED 181 - sbuesy BONG SUUD = OCO/ET/L
o0°Sd $ oosze $ Zo 4SB99J0} MOY YSBS DON/LSA) SSNOSIP 0} JOZHON INEd YUM EO JaUIO - sSBujeoW BOB SUYD = OZOZ/ETI/L
00°05} $ oose $ ro Buqiodes YOW ssnosip 0] sieky UeLg UI IED. Jai - sSSujeey BH SUUD = OTOT/EA/L
00061 $ OOSLe $ vo Od LIM ainpeyos sino 81 UOfssnosip Jauig - sBuyeey sueAy ueLIG = OZOZ/ECL
00°06: $ OOSlp $ vo YSED YOW 84 d SUUD UTM 1120 Jeg - shunesy siohy UBL = OZOe/Et/L
00'0€z $ oasis $ ro SWS 1 YSINYORG M SHBWY “UBO] dedj JO BSN 64) PUB ePUS| ddd Aq UORUS}as 0} UORVEIGO s,saRLULIOD Jo MOIAeYy UONEDIUNUOD BayWUWOD JOHPeID/SIONp|s «= UBWSURD I OZOT/Ez/L
OSZLL $ oosze $ eo YS B[yaseys UO soR\d Puke Jpd sedes0j MOY YSBO DON/LSN BHeAID UORBOILNUAUOD BOHRULUOD JONPSID/SIO}pasD BOHSd SHUD = OZOT/ESL
O0'SZe $ oocze ¢ 90 SIOPUBA J9BHUOO 10} S}SOD OND OP|AGIg Bumoday Aoydnoueg BUG SUYD —OZOT/ET/L
ose § oosze $ OL 8|4 ISB98J0} MOU B}Ba19 PUB SyaaM-jNO JOJ }sB0es0) ayepdy sisfjeuy sseuisng BH SUUD —- OZOT/ESML
Os'2e $ ooSse $ 0 wee; Ayeg 0} 814 Moy Yseo peyepdn pues sishjeuy sseujsng BOHOG SUUD = OCOT/ET/L
00°SZe $ oo'cze §$ oF YH Aipeg Aq juss sajy 0} yse0e10) uF syenjoe joiAed ByoUCDSY sishjeuy sseusng SHS SUUD = OZOS/ES/L
oo'sze $ cose $ OL Buriode: jweuwesungsip yseo Yow ulbeg Buroday Aojdnayqueg BONG SUYD — OZOZ/ET/L
oO'Ss $ oosle $¢ 20 sjyBnou] uopoyseyy pue yepeyem peyepdn maysy SSB0CId OILS SHBG SUUD OZOT/CC/L
Ogle $ oosle $ Lo sunep (9)(q)Z0¢ Buipsebes 7S 0} sews SSB00ig BfeS BU1lBd SUYD = OZOE/ET/Z
og'Ze $ oosze $ bo sysenbau woos eyep jo Aquoud BurpseBes yepoog ugsne jews SSA001q BIBS BdslBd SUYD = OCO/T/A.
OS'2S) $ ooszs $ £0 PON 9 UMEYS UM $]S00 84ND jO UOISSNosiqg Jo\qeq YM - sSbugoayy JOZHON INE OZOe/eA/L
Q0°OS1 $ oosse $ ro sjuawiAed xe} Ayadoid pue ‘seay 1S ‘sjoe.qUOO ssnosip ~ eo MOY YyseD AEG 40\99q] YM - sSugeoyy BUBd SUUD — OCOR/ET/L
OSL $ oo'sze $ £0 Disinyseg Wad) jsenbai PeRuoo Buipiebel sueAy UeLig pue JOZHON iNeg “YUOIG UMEYS ‘EAPP] PON UTM EO 40}G8q) YUM - sBujeay Bld SUUD = OZOL/7T/L.
Os'crL $ oo'siy $ eo S}UNOWE SIND PUE S}OBIUOD O4 1O}QBG UNM |129 40199 Uj - sBugeey saoky Ue OZ0Z/27/L
09° 29% $ ooSszs $ $0 S048d O pue suedy g YIM HOW eune jo uOssnosiq Jao - sBuneay IOZHON INE = OZOZ/ZZ/L
oO°SOL $ coszo $¢$ zo uogduunsse joejuoo ‘Buyiodei esnusid-yo ‘sexe; Ayedoid ‘suonesedo Ayep :a2 a0dldg 3 pue (esiueg 'uMeUS ‘Pen ‘WiL) AGG UII 1120 JOUIC - sSuyeay fZON INed OZOT/ee/Z
00°SZ $ oo'sze §$ 20 syesse paxy BuipseBes piojpue) Aid sesuey pure eZION jNed YAM ED Jau9O - sBuneay SUB SUUD = OZOL/Te/L
OG'28L $ oosze $ $0 HOW Burpiebei sieAy ueUg puke jOZ}EN Ned WIM 120 JeyIE - sBuneay BONO SUUD = OZO*/eZ/L
Og Lez $ o0SZr $ g0 SFUBUOSINGSIP YSEO HOW @! UO}ssNosip J8uj - sbujacy) siehy UBL OZ0z/ee/L
OS'ZSL $ ooSsz7s $ eo Syesse jo aseyoind pue JUed Aine 194 psojpuel Oy YPM }xo} puke [ree “YEO suojenoBen piojpuey WSZHON ied = OZOC/TZ/L
09°96 $ oo'ses $ £0 DON 40} Sip JuSWaSINGSIP MalAaY YOHROIUNUUOD BOPUWOD JO}PSiD/SIO[PBID AION Bd OCOS/Z7/L
Ogle $ oosze $ vo DON Jo} Ayeg woy uoAeUUdU! e1M jsonbey UORBIIUNUIWOD BAYRULOD JONPasO/Ssoypaid Bd SUUD «= OZOT/T/L
O0°S2E $ oogze $ OL DON 40) aly juewesungsip peyepijasuco 0} Ayano Yue pue suOOesUBL Guim Ppy UOPEOIUNLIWOD BOYAUWOD JOPPasD/SsoppalH BiB SUUD OC OT /EU/L
OS'ZS $ oo'ses $ Lo BOHOU BAND 28) PS|NYORe WOAf UOSEP YIM [2D Jasunod YM - sbujsoyy IO2YON ed = OZO/77/L
OS ZLL $ oosie $ £0 SL/Z Woy sjenjoe WIM Moy Yseo ayepdy sishjeuy ssauisng BUG SUUD = OZOZ/TT/
ase $ oosze $ 4G Moly YS2d peyepdn saiyjNed wl), Puag sishjeuy sseulsng BU SUYD §— OZOT/7Z/L
OS'S $ oases $ Lo suoysenb |jeLeyem :1 (Haqoy) JeyUeg juEWISeAU] YM stew SSad0i¢§ B/eS (OZHON INEd = OZOT/LZ/L
Og 4aL $ aosle §$ $0 sanss} diy SSnosip pur }se9a10j Seles Maiael - [JO MOY YseD ATEg 40}99q YIM - shuysow Bld SUUD OZONE
e0°SOL $ ooszs §$ co sysenbei DON BuipseBes syd yy 12D JUNO ~ shuyeeyy ZHON INed = OZOR/LZ/L
oo'sd $ oosze ¢$ 20 sysanbe: Don BuipseBe: jezien ined UM HED 49uIQ - sBuneay BUS SUYD — OZOTLZ/L
os Zs $ ooszs $ L'0 Ayadoid iL 304 OAD AAG UM 1eD) suoyeofen piojpuey JeZHON Med = OCOT/LE/L
00°SOL $ ooszs $ Zo 101 (4UOIg UMeYS) ASG UM 1129 suoyenoBen piojpuey ZION INEd = OZOC/Le/L
00'0e2 $ oo'szs $ yo uojeoydde 69} js1y pue dde uojuajye: seyuuico BuipseBe, syewe pue sye9 UOPBSIUNULUOD BBPLULUOD JOPPAD/SIOMPSI = UBLISUBS) UE OZOS/LZ/L
Og°Lee $ cose §¢ 60 DON 40) sai0js Bujuado 10) ABayens pue ued Bujuedoe: jo yeup eM UOPRIUNURUGD BOPILULUOD JO}PO1D/SiOYpoid) BUled SUUD = OZOR/LZ/Z.
os'2e $ cose $ Vo soweu Aqua jo uoeulyuoo Bupiebei DOF jo uepJoW sewer peg UORESIUNUIUOD SBHLULOD JOPalD/ssoypaD BNO SHUD = OLOS/LT/L
os'282 $ oosze $ be OI GUO OJU) AjRUS YOR Woy sjUaWU@sINGSIP B]ep]josuod UOREOIUNUIUOD SARUALOD JOUPOsD/SsOPPSID, BONG SHUD = OZO/L/L
OF ZBL $ oosle $ sO PSLUNSSE Oq 0} SOEIUGS fo JS] MBIARY Burpodey Aoydnyjueg BING SUUD —- OZOT/LT/L
00°01LZ $ ooszs $ vO 99N Aq paisenbei se Buy yBnouyy y yore; Woy sjueuAed Jo MaIAaY sisjeuy ssaujsng 8ZUON INR OZOT/LZ/L
yunowy ayey sano} uonduoseag AsoBayea poaloig «= feuojssayoid ajeq
aaetia a1qeild

Gul 2y61-02 *# 38D
(spidey pues) uebsyow Jo JOLSIG Wa}sap,
OTT ‘saunqua, Ajsieg
03/16/2021 Page 14 of 15

‘447-2 Filed:

b Doc#

jw

20-01947-j

Case

OT 396

   

 

00°S0L $ oases § Zo SPUN} deel “84 JOSUNGS GS-4 Pu jasuNCS Woy SjeWe Malay UOHROIUNLULUOD BO}LULUOD JONPS19/SIOIPSsD ZEN INed OZOZ/OE/L
O0°SOL $ ooSzs $ ZO psINyoe PUE AjAG 0} dz aun, 131 soUBIayIP WHelO ano Pew UOPEOIUNLIUOS SOILUWOT JOPPeIO/sIO"pauD (ZHAN INed  OZOZ/OEIL
OS ZGL $ cose $ £0 seem Bulluco ay} icy spuny Bunesedo Buimoys ainpayss pieog ayepdh suoneiado sseuisng OZWON MBG ~=—-_OZOT/OEIZ
cogs’:  $ OO'SzG § ZZ SN Ujoour] Ul] ea}ues :81 aiqeo Lunjoedg pue (jaqy) Auedwos YIM 1129 suojeisdo sseujsng AION Neg —OZOZ/OE/L
OOSL $ oosle $ 20 WinqJeyUlM Lalla YIM Sezty jeuORIppe Jo Burwig BuywuyuCo Jaye yseoes0j Oued ayepdr siskjeuy sseuisng BOB SHUD = OZOZ/OE/L
Og 49e $ ooszs $ 20 HOW 40} eyep juewayeys yueq Bue}ug Bujioday Aoydnijueg fOZHON IME = OZO/OE/L
OG SLE $ ooSsle §$ £0 ysenbai eyep jno ayey/ul auIP UOPO\seW 10} OZOZ-ZLOT WO Yeam YORE 10) Seep pus pue Pes AjUEIO 8880014 BES BONG SUUD = OZOZ/BZ/Z
o0'sot $ ooSs7s $¢$ zo sejqeAed Burwoodn ssnosip 0} esjueq Py WIL URIM {2D 40)Geq YUM - sBunseyyj fOZHON INE = O0Z/62/L
0g'Z9z $ ooszs ¢ s0 SOUB/Eq USED PUB ISBO9JOj YSeO MOIAaI O} SUUD PUB PAN WM 1129 10199q UUM - sSBuSoyy OZHON Ned = OZOZ/SZ/L
OSZEL $ onGze $ €0 swe}! diy Buipueys}no pue yseoe10) ssnosip - Jeo Moy Ysed AjleEq 4019980 YM - sBunseYy s0H8d SUUD = OZOZ/ST/L
OG°281 $ oosZe $ 30 Sasuadxe pajseoeio) pue uoKIsod yseo ssnosip 0} (eZHON Med Pur EAPI] PEN UTM 1eO Jojgag WM - shuneeyy BIHBd SUUD = OZOS/E7/L
og Zr $ 00SLr $ £0 Auedwog YM {120 Moy yseo 40}g9q uM - sBuneayy siahy UG = OZOZ/6Z/L
OS Ze’, $ oos7s $ Ge Siu jm Buguodei juewesingsig) HOW eunr JOuIO - sbujeay ISZHON ed = OC OC/EZ/Z
OO'SLE $ ooses §$ 90 WIP PUB UYOS JBSUNOD deed UJIM BD J9UIO - Shuneeyy JOZHON INEd = OZOT/BZ/Z
oo SE $ oOSLS $ 90 SOSN ddd SSNOSIP 0} [NB PUR UYOL }BSUNOD def PIOD UOY/M HED JayiQ - sbuyeeyy = uesUed UN OZ0Z/62/L
00°0EZ $ ooslg $ vo N29 pjog uoy 40} daud pues ON pue iepuay m syes sty ai UYyOr ja HED JeyiQ - sBunsay = UBWSURD WI OZOZ/8C/L
Oogles $ oosze $ se Sjuatueasinbes Bugiodes YOW pue sjuaWOEyE]s jUeq MAjABI 0} [OZ}ON Nd YM HED JOuO - sShuneayy B1IGd SUUD = OZOT/ET/L
OS Ze $ oo'sze $ so gouejeg JueniGuop pue ‘sjusupuewe esee] ‘Moy YSed 'S, Ped Ld SSNOSIp 0} UOPOYseYy JO JEPCAd uASNE UM 12D Jeu - sbuneey BNBd SUUD = OCOT/ES/Z
OS Ley $ OoSclr $ 60 S}UGWASINGSIP YSO YOW 24 {[2o 40uIO - sShuyaeW suahy UELG = Z0Z/6Z/L
00°SSL'L $ ooSs7s $ of suoHenoSeu esea] jo snyeys ezueUALNS suojenoBey psojpue’) AION Ned = OZOS/BZ/L
09° 297 $ ooSsZs ¢ go SNIEIS SSEO} -3J JepUS| PeuNo@s UM ED suonenoben piojpue) JEZUON (NBG = 002/672
OS'ZEL $ oosze $ £0 svaMSUE UM puodsal pue UeplOY Sewer Wd4j SUOSEND peyeUia MaIAes puR YoIeEsey UOHRSIINUWOD BEN LULOD JOHPSIO/SJOppaiD BUNS SUUD  OZOZ/GEZ/L
oo Oey $ cose $ g0 einpayos sseueAiBi0} UEC] ddd OF Sep) sistjeuy sseuisng [SZHON INE = OCOT/BT/L
os le $ oosze ¢$ £0 3820010} MOY YSEO U/ SjusWAed ej pied ype BuipieBeu serjnes uns yey sishjeuy sseuisng BON SHUD = OZOZ/6Z/L
Os Ze $ oosze $ vo WuOol eyep 40} seojOAu! xe} Aedoud UOpoysey) pusg SSO00ie| OLS BONBd SUUD = OZOZ/BS/Z
osze $ oosle $ Lo W0Oi B}Bp JO} UOPo}seyy 0] Pues pur juSWselHe jeUOHeJedo MaIAey Ssa00/¢ Bes B048g SUUD = -OZOZ/8Z/L.
Og Ze $ oosle $ bo WuOOJ B]ep 20} uOpO}seyy 0} Pues pue uoAeo} Aq suOReioIA BuipseGes vOReUWUOJL MALAY sS800)q ajeS BuNlBd SUUD = OZOT/BZ/Z
OF LBL $ oo'sze $ g90 WOO JEP Jal] JO} UOpO}sey) 0} pues pue AuedWOO WO. BJep NO ByB} “SA UI OUP MBIABY S$S8001¢qj BIeS BNBd SHUD = OZOTS/BS/L
00'Sd $ oosze $ Z0 WOO B]2p 10) OPO}sey 0} jUes puke AUedWwOO WOY saly B}Ep JO]yedWiCO Maley SSBIOId BjeS BONG SUUD = OTOT/BT/L
ose $ oosle $ LO Wood yep Jo} UOpO}seW 0} Sasuad} JoNby pues pue MaIAoy SSO00id SIES BNOd SUUD = OZOZT/BZ/L
og'Ze $ oogze § LO Wood Byep uOpo}sey 10} spuswiee6e Buyesedo pue smejdq jsanbey $S8001,j B}eS BH SUUD  OZOZ/OZ/L
Ogle $ cose $ at) BJEp Jno eyEI/ul auip Suidjuep yuoig UMeYUg DUR suery Seon) jeg SSO001d BjeS BH SHUD —OCOT/BCI/L
oo'0e9 $ ooszs $ ob Joygap jo Sunset pseog s1u0ydaya, Joyded uM - sBuReeyy fZHON MBG = OZOZ/BT/L
00°OLZ $ ooszs $ ¥0 (ui) Bugunosoy pue (umeys) sdo ‘(esiueq) dy WIM 1e5 Jo}gaq ym - sBujseyy ZHON IRR OZOZ/8Z7/L
00069 $ oosls $ eb JOUIEIOI SOY{UWOD 0} UOIEIGO suBPUA| ddd INOGe je} 0} SJOS|APE pue pseOg JM [ED Joyqeq uim- sBujeoy = ueUIsURg WIP OZ0Z/8Z/Z
OG 28t $ oO'se §$ sO Jsij jsenbas uopojseyy ‘syenjoe Jo Buruy ‘see} 1S ssnosip - eo Moy Yseo A}eq 40}gaq Yum - sBunsoyy BONG SUYD OO ZO/C/L
O0°SOL $ ooses $ oO jusWpPUae esee} :d1 PiojpuR] ejddRy peorg YM sjlewy suojegoBan piojpuey {9ZHON INE = OZOZ/S7/L
00°01Z $ ooszs $¢ v0 snyeys e10}s uo Sunepdn (O39 Ada) PeN UM LoIssnosiq suopenoBan piojpuey fOZHON MEd = OZOT/BZ/L
00°SOL $ oco'szs $ Zo SS29] OUIYORW 99! OY -ey (UZ UOA Zr]) jesuNoO Woy STEW suojesadgQ ssauisng lOZ}HON INE = OZOZ/87/L
OS ZOL'L $ ooses $ be 8/8 8 L2/L {0 SHBOM aL] GOP JO} fiejep yseg sishjeuy ssauisng ZHON NEG = OZOT/BZ/L
oo'0Eez $ ooszs $ vo Bupeay g/g nity Spuny ddd Jo SAsn jo Ma}AaY siskjeuy sseuisng § veUSURD WIT = OZOZ/87/L
os le $ oosze $ ‘0 Ol] USED YOOM E} Ul Pfay JO} snUOG BulAjuel [RAPT PEN HEWES sishjeuy sseuisng BUlBd SUUD OZOz/87/L
00°S29 $ oosle $ st SUOISSNOSIp Jud 10} UOEDO] Aq OI PR BUOY Old BeOID sishjeuy sseuisng Oc0z/8d/L
Og Ze $ oose $ bo WOOs ByEp JO} sjevejeur Huluren jo ysf} UOposey Pues SS8001q B12 B5118d SUUD — OZOT/LT/L
os ze $ oQoSLE ¢ Lo wep Gu106 0} sold sajes jo Aep jse] aig Uo VOR eWO}U| UOPO}seWW puss SS8001d BES B01Bd SUYD OZ O/LZ/L
00'S2 $ oosZe $ 20 wood Byep Joy (Aves VoRebhi| pue ‘sewepen Wed) UOHeULOU }eUOHIPPe UOPO|seY Puss SSB0OIe} BIES B08 SUUD = OZO/L7/L
og Ze $ oosze $ Le woo, B}ep Yopoysey Jo} jusWEdep gly Ayieg Woy UOReLUUOsUI xe] Auedoud ysenbey SSB BES —«- BAH SUD OZOS/LZ/L
os'2e $ oosse $ Lo wood eyep uopo}sey 10) Ayieg Woy suoRe}oIA Buiuoz pue apoo Buipying ysenboy $8800 BIE BONS SHUD — OZOT/LT/L
00°Sz8 $ ooze $ Ze uopoyseyy 0} pues pue sues} eoueUl4s pue ‘sdO ‘YH Aueduwoo wioy sasuodse: jsenbeu uoReuOjUl ezjUeBiO S$S900ig BIBS DUB SUUD = OZOT/LT/L
00'S. $ oosze $ Zo uopojsey JO} 214 st] ysanbei oyu! ppe pue syeuepen pue LOVeBAY jo ysy efduED SSO00ig BIBS BWNGd SUUD = OZO7/LE/L
o0°SOL $ oases $ co sjenjoe jo pue Gumuy jauAed ssnosip 0) (Ag) esiued 9 LuIL YIM 12D Joyged ym - sBuneoyy ZHON Hed OCOT/LE/L
0001S $ ooszs ¢$ yo OW 8uNP ‘81 y801D YOOY) SYD RB URLIG YM 1129 40}geq uM - sBusoyy ISZHON (INed — OZOT/LZ/L
og’ Ze $ oosze $ Vo $89} 1SN pue ‘sexe} Aedoid ‘syuewiAed Jues Ssnosip - Yeo MOY USED JoWqeg WIM - SBunseQ = BNA SUUD = OZOZ/AZ/Z
OO'OSL $ oosze $ v0 UOHEHOUOIE! YSED LOW Ssnosip o} sueAy UBLG PUR JEZIEN jNeg YM 12D 40}99q WIM - sBuneeyy BW SUUD = OZO/L/L
00'06L $ o0Sly $ v0 uoneH1I9U0081 YSeO HOW SSNosip Oo} SHYD PUB {Ned UM ED 40}geq uM - sBunseyy suody URL = OZOZILZ/L
00°S6 $ oo'sly $ zo eo Moy YseS, Joygeq uM - sBunesy suahy UB = OZOZ/LE/L
OS ZSL $ ooS¢ §¢ co ABeyejs uoHeyoGeu esee} :e1 puodsai pue (O39 AAG) PEN Woy jlewWe Maney suonjejoen pioipuey PZHON Med = OZOz/Le/L
00°Sz¢ $ oases $ OL uoynjosel jeqoj6 pue ddd jNoge jasUNOO Jay} pue JspUEy 'NYsINYORd ‘Oy ‘UopoyseW ‘Auedwiod jm 1129 48uIQ - sBunsey IBZYON INE = OZOS/LZ/L
00°S2S $ oosss $ OL uoynjases jeqo)6 pue ded NOge HE] 0} fesUNDS Jey) pue JepUBT TySINUOR “Oy ‘uopoysey ‘AuUedWOD /M 1129 JauQ- sBuyeay = ueWIsueg WIP = OZ0Z/LZ/2
Og'es $ ooSes $ 0 (uopoysey)) Yosue}] Yeqoy UM [20 MOY Yyseo eoueBieWy sishjeuy sseursng OZWON INE = OZOZ/L2/2
ose $ oosze $ Vo yode, ysey sojes Ayep manoy sishjeuy Sseujsng = BQN SUD» OZOT/L7/L
os'2es‘L $ ooSle ¢ ty tu00l ByEp UOPO}SeW 10} [89xF Ul Sjij josse paxy e}Ze1D SSO001d SIRS BOS SHUD OZOT/IZ/L
OG Z8L $ oOsse §$ sO }si} senda. UOHeUO|U! UOpPO|seyy 0] LUNqueTUIAA Ula PUR SeIEpjeg jeqy WOY Sesuodsel ppy SSOD0id ajeS Bld SUUD = OZO/SZ/L
Ogle $ oocle §$ bo uopoysey| 105 Auediu0o Woy sayep aso[o juBuneysal jsenbay SSB00id BjES B9HBd SHYD = OCP e/L
Og Ze $ oosle $ bo isenbaJ uoneWoju! UO SuOAsaNb Gym j}epoos uNsNp [ews SS8001g SES B08 SUUD = OC0E/Fe/L
o0°0c9 $ oo'ses $¢$ ok SPUNY ddd O} Pa}eIGs OISSNOSip YES/OON :aJ UeWISUeD WIT pu LOpO}sEYW ‘ysinYyse, ‘OeW/PEN) JO}Wep YIM UOISsNosiq 40)98qQ WM - sBuRaay 1OZYON (ed = OZO7T/PE/L
qunoury ayey sun} uoydyuoseq Asobajyey osfolg = jeUOISSayolg a7eg
aiaenia arena

qml- 2961-02 :# a8eD

(spidey puesp) uebryoiw Jo youRsIq WaysaAy

OTT ‘saunque, Aj ueg
03/16/2021 Page 15o0f15

20-01947-jwo Doc #:447-2 Filed:

Case

OS'ALL'ZSL $ B66rr $ Ose

 

18301,

0139 OT

 

09 29% $ GoSsz7s ¢ sO uoNeiND}e yses@}U! JUSNIBUCD 161 SHUD BULL UM 18D 40}Geq ium - sSunesy IZYON (Meg = OZOS/L EYL
09 292 $ ooses $ $0 deid Ssnosip 0} wit pue Bieid Spey ‘Pan ja 12D Joygeq ym - shujaayy JZHON INEd = OZOC/LE/L
OS°287 $ ooSzs $ g0 ddd SSnosip 0} neg pue Breip Sey ‘Pen jm 1129 Joygeq um - sBuysoyy = uBusURd WIE = OZOZ/LE/L
00°SL $ oosle $ 20 uojeredeid /4 pue sway) iy Ssnosip - Jeo Moy Yseo AjEq 40}9eq YUM - sBunesyy Bed SUUD = OZOS/LE/L
OS Z8L $ oOSLe $ gO aourjeg jueniBuo Buipugjsino BuipieBe ongned ul puE [ZEN Ned YM [12D 4o}geq YM ~ sBuyeey] BONG SHUN OZOZ/LE/L
00°S6 $ aoscdér $ rae) {Bo Moy yseo 401q9q uM ~ SBunsey siehy uelig = OZOZ/LEIL
00°SOL $ oo'szs $ oO SISA}BUR ded 181 UBLUSURD f PUB jOSUNCO YM 129 jesuNog YM - shujeey) OZHON INEd = OZOT/LE/L
OO'SGLE $ ooclsS $ ZO SISAJEUR ddd 184 IN2g Pue |eSUNCD YYM [12D jasunog ym - sBuyseyy = URUSUeg Ir OZOZ/LE/L
OS'ZS} $ oosz7s ¢$ €6 sseoqid oes 10) suojsenb moy Ysed :e1 UOPO]seW WOY USN Pu SUD UM [12D JauIO - sShujeoy fOZION INE = OZOT/LE/L
og'2s $ ooszs $ bo yseuequ Huipueys}no :es yueniBu0g YM 12D JayO - sbuyeayy fZHON INEd = OZOT/LE/L
OO'SLE $ ooszs $ 90 UO} ddd SSNOSIP OF LUI PUB UYOP “JEPUS] ddd PIOD UOY /M HED 48 - shunsay IOZHON IMB = OCO/LE/L
O0°SPE $ ooses $ 90 UO} ddd] SSNOSIP O} NB PUB UYOS “JEPUD] eld PIOD YOR /M HED Joulg - sbuyeey = uewsUR WIE OZOZ/LE/L
OS'ZEL $ oocle $ £0 souejeq juensGuo0D pue ‘sein jues ‘suoRsenb MOY YSEO SsNosip 0} /2POOD UNSNP PUe JOZION Ned WM 12D JOUIO ~ SHuRsey) BONG SUUD = OZOZ/LE/L
OS'ZS1 $ oo'szs $¢$ £0 syunowe enp ysed '81 HON UM [feo auoUd pue s}ewWy UOPROIUNWIWIOD SaYRUWOD JOUPAlD/SIOHpalg fOZHON Med = OZOS/LE/L
OS'Z9e $ ooSz%S $ $0 Pog Udy jesunoo yueg sBuines jsaty YIM |}ED UORESIUNUMLOD BS} [ULUOD JOYPesD/Ss0}|pasd ISZHON INEd = OZOS/LEIL
Og ZBL $ oosze ¢ so QUIS BJP O} peo|dn pue ODN pue S/N 40} sejy Moy YsEO B}2e1D UOPBO[UNLULUOD GS} LUWOD JONPBIO/SIOYPaD, BOB SUUD = OZOZ/LE/L
00°OLE $ ooses ¢ vO MOY YSEO :B [EO Sud} JO PueOg suoyeiedg ssauisng ISZHON Ned = OZOZ/LEIL
OO'OLZ $ oosz ¢$ ro seajutenB ase] jo uewuins sishjeuy ssouisng fOZHON ING = OZOS/LE/L
00°SOL $ aoszs $ co {wily g esiueq) Buguncooe pue ay Aiqieg uM HED sishjeuy sseuisng IOZHON ING = OZOZ/LE/L
OS'ZS1 $ ooszs ¢ £0 quens6uo2 enp ued; Bupueysyno jo uoneynajEg siskjeuy sseuisng JOZHON Wed = OZOS/LE/L
o0°sz $ oogle §¢ eo uoq220| Aq UOnRIOUCSa SayEs MaIARY sishjeuy sseursng BONS SUUD = OZOZ/LEIL
00°S2 $ ooSle $ ZO uopeiNgjeo eouRjed jusnBuod Mainey sishjeuy ssauisng BON SUUD = OCOC/LE/L
oS'Ze $ oosle ¢ ao wodes sajes ysey jusdel jsow UOPO}SeYy jO {fepoos) uASN puss SSG00ig BIeS BONS SUUD = OZOZ/OE/L
o0'0SZ $ oosze $ o7@ sBuiy xe] joiAed ‘sBuyjy xe} sayes ‘spensooe snoyen - WoO Byep Joy UOPO}sey Aq poysenbai sely aplaoid pue ‘eziUeBIo ‘melAayy SS8800ie Bes BONG SUUD OZOZ/OE/L
o0°Ses $ ooSs7s $ OF ysedei0} ysea Hugsnipe pue soueuuojied yeem Joud cei Wi) y UMeYS ‘Pan UM Busey 40}99q UNM - sBunseyy fOZHON IRE = OZOC/OE/L
00'Sle $ cosze ¢ OF Buyin esop Jd pue ‘Buuy 29) 99 ‘senss) Gy Bulpuesino ‘}seos10) Y9SM JUALIND '}SB90J0} "SA S]EN}OE 489M JOUd MeIABL - }ed MOY Ysed ALLE 40}g6q] YIM - sBunsey BIG SUUD —OZOT/OE/L
00'SZe $ 00SLr $ OL jjouded pue sequin ssnosip - Aueduios ym {720 Moy Yseo Jo}geq WM - sBuneey suvhy URL == OZOZ/OE/L
oo'Sie $ ooSses $ 90 SUOISSNOSIP PSO[PUB} JO} TPd d/ed Buisiray suojenobey picjpuey] feZHON Med —OZOZ/OE/L
qunowy ey suno}H uoyduoseg AsoBajye9 pafoig = jeuolssayoig ajeg
ageing sqeIa

Qml 2y61-02 #9829
(spidey puesp) ueBiyoiy jo JL ASIC WEISeM
OTT ‘saunjua, Ape
